Exhibit 10.1
 
AMENDED AND RESTATED
EQUITY INTEREST PURCHASE AGREEMENT
among
WCA WASTE CORPORATION,
WCA WASTE SYSTEMS, INC.,
WCA OF MISSISSIPPI, LLC
EWS HOLDINGS, LLC,
WRH GAINESVILLE, LLC,
WRH GAINESVILLE HOLDINGS, LLC,
WRH ORANGE CITY, LLC,
EWS CENTRAL FLORIDA HAULING, LLC,
MACLAND HOLDINGS, INC.,
MACLAND DISPOSAL CENTER, INC.,
MACLAND DISPOSAL INC. II
and
EMERALD WASTE SERVICES, LLC
 
February 28, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
    2  
1. Transfer of Equity Interests; Delivery of Consideration; Assignment of
Accounts and Deferred Revenue; Assignment of Rights
    2  
1.1 Specified Interests
    2  
1.2 Equity Interests Free and Clear of Liens
    2  
1.3 Closing
    2  
1.4 Assignment of Accounts Receivable and Accounts Payable; Deferred Revenue
Adjustment; Prepaid Expense Amount
    3  
 
       
ARTICLE II
    5  
2. Purchase Price; Escrow Agreement
    5  
2.1 Payment of Purchase Price
    5  
2.2 Indemnification Shares
    7  
2.3 Adjustments to Indemnification Shares
    7  
 
       
ARTICLE III
    7  
3. Representations and Warranties of the Emerald Parties
    7  
3.1 Due Organization
    8  
3.2 Authorization, Validity and Effect of Agreements; Non-Contravention
    8  
3.3 Equity Interests of the Emerald Companies; Sufficiency of Assets
    9  
3.4 Obligations to Issue or Sell Equity Interests
    9  
3.5 Subsidiaries
    9  
3.6 Predecessor Status, etc.
    10  
3.7 Financial Statements
    10  
3.8 Liabilities and Obligations
    11  
3.9 Approvals
    11  
3.10 Permits and Intangibles
    11  
3.11 Personal Property and Leases
    12  
3.12 Customers; Contracts and Commitments
    12  
3.13 Real Property
    13  
3.14 Insurance
    14  
3.15 Employment Matters
    14  
3.16 Parachute Provisions
    14  
3.17 Benefit Plans; ERISA Compliance
    14  
3.18 Conformity with Law
    16  
3.19 Taxes
    17  
3.20 Completeness; No Defaults
    19  
3.21 Government Contracts
    19  
3.22 Absence of Changes
    19  
3.23 Deposit Accounts; Powers of Attorney; Escheatment
    21  
3.24 Proprietary Rights
    21  
3.25 Relations with Governments
    22  
3.26 Environmental Matters
    22  
3.27 No Broker’s or Finder’s Fees
    24  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
3.28 Litigation
    24  
 
       
ARTICLE IV
    25  
4. Representations and Warranties of the WCA Parties
    25  
4.1 Organization; Standing and Power
    25  
4.2 Capitalization
    25  
4.3 Authorization, Validity and Effect of Agreements; Non-contravention
    26  
4.4 SEC Reports; Financial Statements
    26  
4.5 Litigation
    28  
4.6 Insurance
    28  
4.7 Conformity with Law
    28  
4.8 Relations with Governments
    29  
4.9 Contracts and Commitments
    29  
4.10 Absence of Certain Changes or Events
    30  
4.11 Required Vote
    31  
4.12 Financial Capability; Solvency
    31  
4.13 Valid Issuance of the Securities
    31  
4.14 Offering
    31  
4.15 Purchase for Investment
    31  
4.16 Investor Qualifications
    31  
4.17 No Broker’s or Finder’s Fees
    31  
 
       
ARTICLE V
    32  
5. Covenants of Both Parties
    32  
5.1 Emerald Tax Covenants
    32  
5.2 Regulatory and Other Approvals
    34  
5.3 Interim Conduct of the Business
    34  
5.4 WCA Parent’s Approval of Certain Transactions
    35  
5.5 NASDAQ Listing
    35  
5.6 Pre-Closing Access
    36  
5.7 Employee Matters
    36  
5.8 Notice of Developments
    36  
5.9 Exclusivity
    37  
5.10 Confidentiality
    37  
5.11 Publicity
    38  
5.12 Legal Requirements
    38  
5.13 Further Assurances
    38  
5.14 Financial Statements
    38  
5.15 Real Property Documents
    39  
5.16 Use of Emerald Company Name
    39  
5.17 Closure Financial Assurances; Other Bond Obligations
    39  
5.18 Updated Disclosure: Breaches
    39  
5.19 Gulf Coast Business
    40  
5.20 Post-Closing Transfer of Gulf Coast Contracts
    40  
5.21 Escrow Agreements
    40  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE VI
    41  
6. Survival of Covenants, Representations and Warranties; Indemnification
    41  
6.1 Survival of Covenants, Representations, and Warranties
    41  
6.2 Indemnification by Emerald
    41  
6.3 Indemnification by the WCA Parties
    41  
6.4 Notice and Defense of Claims
    42  
6.5 Payment and Interest
    43  
6.6 Limits of Liability
    44  
 
       
ARTICLE VII
    46  
7. Conditions to Closing
    46  
7.1 Conditions to the WCA Parties’ Obligations
    46  
7.2 Conditions to the Emerald Parties’ Obligations
    48  
 
       
ARTICLE VIII
    50  
8. Termination
    50  
8.1 Termination
    50  
8.2 Effect of Termination
    50  
 
       
ARTICLE IX
    50  
9. Certain Definitions
    50  
 
       
ARTICLE X
    57  
10. General
    57  
10.1 Costs
    57  
10.2 Entire Agreement
    57  
10.3 Counterparts
    58  
10.4 Notices
    58  
10.5 Modification or Waiver
    58  
10.6 Binding Effect and Assignment
    59  
10.7 Governing Law; Venue; Waiver of Jury Trial
    59  
10.8 Section Headings
    59  
10.9 Severability
    59  
10.10 Drafting
    60  
10.11 References
    60  
10.12 Calendar Days, Weeks, Months and Quarters
    60  
10.13 Gender; Plural and Singular
    60  
10.14 Cumulative Rights
    60  
10.15 No Implied Covenants
    60  
10.16 Indirect Action
    60  
10.17 Attorneys’ Fees
    60  
10.18 Time of the Essence
    60  
10.19 No Third-Party Beneficiaries
    61  
10.20 Specific Performance
    61  
10.21 MacLand Companies; WCA Mississippi
    61  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

      Exhibits    
Exhibit A
  Assignment and Assumption Agreement
Exhibit B
  Voting Agreement
Exhibit C
  Stockholders’ Agreement
Exhibit D
  Registration Rights Agreement

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED EQUITY INTEREST PURCHASE AGREEMENT
     THIS AMENDED AND RESTATED EQUITY INTEREST PURCHASE AGREEMENT (this
“Agreement”) is made effective February 28, 2011, by and among WCA Waste
Corporation, a Delaware corporation (“WCA Parent”), WCA Waste Systems, Inc., a
Delaware corporation (“WCA Systems”), WCA of Mississippi, LLC, a Delaware
limited liability company (“WCA Mississippi”), EWS Holdings, LLC, a Delaware
limited liability company (“EWS Holdings”), WRH Gainesville, LLC, a Florida
limited liability company (“WRH Gainesville”), WRH Gainesville Holdings, LLC, a
Florida limited liability company (“WRH Gainesville Holdings”), WRH Orange City,
LLC, a Florida limited liability company (“WRH Orange City”), EWS Central
Florida Hauling, LLC, a Florida limited liability company (“EWS CF”), Emerald
Waste Services, LLC, a Florida limited liability company (“EWS”), MacLand
Holdings, Inc., a Delaware corporation (“MacLand Holdings”), MacLand Disposal
Center, Inc., a Mississippi corporation (“MacLand I”), and MacLand Disposal Inc.
II, a Mississippi corporation (“MacLand II”). WCA Parent and WCA Systems are
collectively referred to as the “WCA Parties,” EWS Holdings, WRH Gainesville,
WRH Gainesville Holdings, WRH Orange City, EWS CF and EWS are collectively
referred to as the “Emerald Parties,” and MacLand Holdings, MacLand I and
MacLand II are collectively referred to as the “MacLand Companies”. Capitalized
terms used, but not otherwise defined, herein shall have the meanings set forth
in Article 9.
R E C I T A L S:
     WHEREAS, the Parties have previously entered into the Equity Interest
Purchase Agreement (the “Original Agreement”) dated December 15, 2010 (the
“Original Agreement Date”) and the Parties wish to amend and restate the
Original Agreement in its entirety;
     WHEREAS, EWS Holdings is the sole record and beneficial owner of all of the
issued and outstanding limited liability company interests or capital stock, as
applicable, of each of (i) WRH Gainesville, which owns and operates a transfer
station located at 5002 SW 41st Boulevard, Gainesville, Florida 32608 (the
“Gainesville Transfer Station”); (ii) WRH Gainesville Holdings, which holds the
permit for the Gainesville Transfer Station; (iii) WRH Orange City, which owns
certain real property (the “Orange City Property”) located at 1378 South Volusia
Avenue, Orange City, Florida 32763; (iv) EWS CF, which owns and operates certain
hauling operations servicing EWS Holdings’ Central Florida operations (the
“Central Florida Business”); and (v) EWS, which (except for the Gulf Coast
Business) is a party to certain contracts associated with the Central Florida
Business (the foregoing entities referred to in clauses (i) through
(v) collectively as the “Emerald Companies”), and the limited liability company
interests of the Emerald Companies owned by EWS Holdings (collectively, the
“Equity Interests”) represent all of the authorized, issued and outstanding
equity interests of each of WRH Gainesville, WRH Gainesville Holdings, WRH
Orange City, EWS CF, and EWS;
     WHEREAS, EWS Holdings wishes to sell and WCA Systems wishes to buy all of
the Equity Interests of WRH Gainesville, WRH Gainesville Holdings, WRH Orange
City, EWS CF and EWS; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, prior to the Closing (defined below), EWS shall transfer all Gulf
Coast Assets and Gulf Coast Liabilities to a Subsidiary of EWS Holdings that is
not also an Emerald Company (such Subsidiary shall hereinafter be referred to as
“EWS Gulf Coast”).
A G R E E M E N T:
     NOW, THEREFORE, in consideration of the promises and of the mutual
agreements set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows, intending to be legally bound hereby:
ARTICLE I
1. Transfer of Equity Interests; Delivery of Consideration; Assignment of
Accounts and Deferred Revenue; Assignment of Rights.
     1.1 Specified Interests. Subject to the terms and conditions of this
Agreement, effective as of the Closing Date (as hereinafter defined) the parties
will take the following actions and shall further deliver the consideration
specified below and take the further actions required of them under this
Agreement:
          (a) EWS Holdings shall assign, convey, transfer and deliver to WCA
Systems 100% of the Equity Interests.
          (b) WCA Parent will deliver the Purchase Price (defined below), on
behalf of EWS Holdings, to the parties and in the manner set forth in
Section 2.1 below.
     1.2 Equity Interests Free and Clear of Liens. All of the Equity Interests
shall be delivered hereunder free and clear of all liens and encumbrances,
except for Permitted Liens.
     1.3 Closing. Subject to the satisfaction or waiver of the conditions to the
Closing set forth in Article 7 below, the closing of the transactions
contemplated hereby shall take place by facsimile transmission or by electronic
mail in PDF format of all required documents (with the original executed
documents to be delivered by overnight courier) to the offices of Andrews Kurth
LLP, 600 Travis, Suite 4200, Houston, Texas 77002, at such time and place, as
shall be agreed upon by the Parties, but in any event as soon as reasonably
practicable following the satisfaction of the conditions to Closing (which time
and place are designated as the “Closing” and the date on which the Closing
occurs is designated as the “Closing Date”). The Parties hereby agree that the
Closing may take place through the exchange of digital copies of all closing
documents, which shall be delivered in escrow to the attorneys for the
respective Parties and disbursed and delivered upon the satisfaction of all
conditions to Closing set forth in this Agreement. The Parties agree to furnish
original executed copies of each of the closing documents to the other Party no
later than two (2) business days following the Closing Date. For accounting
purposes and legal transfer of ownership of the Equity Interests, the Closing
shall be effective as of 12:01 a.m. Eastern Standard Time on March 1, 2011 (the
“Effective Time”).

2



--------------------------------------------------------------------------------



 



     1.4 Assignment of Accounts Receivable and Accounts Payable; Deferred
Revenue Adjustment; Prepaid Expense Amount.
          (a) Accounts Receivable and Accounts Payable. As soon as practicable
prior to the Closing Date, EWS Holdings shall provide to WCA Parent an estimate
of the Accounts Receivable and Accounts Payable of the Emerald Companies (other
than those related to the Gulf Coast Business) as of the Closing Date, including
sufficient background detail regarding the basis for such amounts (the “Account
Worksheet”). As soon as practicable prior to Closing, WCA Parent shall provide
any comments and revisions to the Account Worksheet. At Closing, EWS Holdings
shall provide the final Accounts Receivable and Accounts Payable of the Emerald
Companies (other than those related to the Gulf Coast Business) as of the
Effective Time (the “Final Account Worksheet”), in form reasonably acceptable to
WCA Parent. At Closing, the Emerald Companies shall cause the assignment to EWS
Gulf Coast of the Accounts Receivable and Accounts Payable set forth on the
Final Account Worksheet pursuant to an Assignment and Assumption Agreement
attached as Exhibit A hereto. From and after the Closing Date, EWS Gulf Coast
shall (i) have the right to collect the Accounts Receivable and shall be
entitled to retain all amounts collected and (ii) be solely responsible for the
payment of the Accounts Payable promptly following Closing. Except as set forth
in this Section 1.4(a), the WCA Parties, including the Emerald Companies after
the Effective Time, shall not have any obligation to EWS Gulf Coast or any other
Person with respect to any collection of the Accounts Receivable set forth on
the Final Account Worksheet or with respect to the payment of the Accounts
Payable set forth on the Final Account Worksheet. Notwithstanding the foregoing,
following the Closing WCA Parent shall, and shall cause each of its Subsidiaries
(including each Emerald Company) to, (i) cooperate with and assist EWS Gulf
Coast in connection with the collection of the Accounts Receivable by taking
such actions that are reasonably requested by the EWS Gulf Coast in connection
therewith and (ii) cause all correspondence, invoices or any other documents
relating to the Accounts Receivable or Accounts Payable set forth on the Final
Account Worksheet that are received by WCA Parent or any Subsidiary (including
any Emerald Company) to be delivered to EWS Gulf Coast not less often than on a
monthly basis. If WCA Parent or any of its Subsidiaries (including any Emerald
Company) receives any payment with respect to the Accounts Receivable, it shall
deliver any such payment to EWS Gulf Coast in the form received no later than
the last business day of the week following its receipt thereof.
          (b) Deferred Revenue. (i) As soon as practicable prior to the Closing
Date, EWS Holdings shall provide to WCA Parent an estimate of the Deferred
Revenue of the Emerald Companies (other than those related to the Gulf Coast
Business) as of the Closing Date, including sufficient background detail
regarding the basis for such amounts (the “Deferred Revenue Worksheet”). As soon
as practicable prior to the Closing, WCA Parent shall provide any comments and
revisions to the Deferred Revenue Worksheet. At Closing, EWS Holdings shall
provide the Deferred Revenue of the Emerald Companies (other than those related
to the Gulf Coast Business) as of the Effective Time (the “Final Deferred
Revenue Worksheet”), in form reasonably acceptable to WCA Parent. At Closing,
WCA Parent shall deduct from the Net Cash Purchase Price an amount equal to the
Deferred Revenue set forth on the Final Deferred Revenue Worksheet (such amount,
the “Estimated Deferred Revenue Amount”).
               (ii) Within 120 days after the Closing Date, WCA Parent shall
deliver to EWS Holdings a statement (the “Statement”) setting forth the actual
Deferred Revenue of the

3



--------------------------------------------------------------------------------



 



Emerald Companies (other than those related to the Gulf Coast Business) as of
the Effective Time (the “Actual Deferred Revenue Amount”). WCA Parent will
prepare the Statement in a manner consistent with the preparation of the
Deferred Revenue Worksheet. The Statement shall contain a supporting schedule
detailing the calculation of the proposed Actual Deferred Revenue Amount and
will be accompanied with copies of all back up materials used in preparing the
Statement and determining the Actual Deferred Revenue Amount.
               (iii) EWS Holdings and its representatives will be entitled to
examine the back up materials used in the preparation of the Statement and
determining the Actual Deferred Revenue Amount and to discuss the preparation of
the Statement and determining the Actual Deferred Revenue Amount with WCA
Parent’s accounting personnel. If EWS Holdings disagrees with the calculation of
the Actual Deferred Revenue it must deliver to WCA Parent, within thirty
(30) days after the date WCA Parent delivered the Statement to EWS Holdings, a
written description of each such disagreement (the “Protest Notice”), which such
Protest Notice shall be in reasonable detail based on all information available
to EWS Holdings. WCA Parent and EWS Holdings will thereafter negotiate in good
faith to resolve any such disagreements. If, after a period of fifteen (15) days
following the date on which such written the Protest Notice is delivered by EWS
Holdings to WCA Parent, EWS Holdings and WCA Parent have not resolved each such
disagreement set forth in the Protest Notice, then either EWS Holdings or WCA
Parent will be entitled to submit such disagreements to Grant Thornton LLP (the
“Disputes Auditor”) so long as such submitting party provides prompt written
notice of such submission to the nonsubmitting party. Within seven days after
receipt of such written notice, EWS Holdings and WCA Parent will each deliver to
the Disputes Auditor (with a copy to the other Party) a written settlement offer
setting forth its calculation of the Actual Deferred Revenue Amount (each, a
“Settlement Offer”). WCA Parent will grant (and will cause each Emerald Company
to grant) to the Disputes Auditors reasonable access to WCA Parent and the
Emerald Companies’ respective books and records. WCA Parent will cause their
accounting personnel to discuss with the Disputes Auditor the preparation of the
Statement and the calculation of Actual Deferred Revenue Amount and to grant to
the Disputes Auditor reasonable access to the back up materials of WCA Parent’s
accountants and accounting personnel used in the preparation of the Statement
and determining the Actual Deferred Revenue Amount. The Disputes Auditor will
resolve the disagreements (the “Final Resolution”) set forth in the Protest
Notice within thirty (30) days after the date on which the Disputes Auditor is
engaged or as soon thereafter as possible. The calculation of the Actual
Deferred Revenue Amount by the Disputes Auditor will be binding upon the
Parties. The cost of the services of the Disputes Auditor will be borne half by
EWS Holdings and half by WCA Parent. If either party fails to deliver a
Settlement Offer in accordance with this Section 1.4(b)(iii), the costs of the
Disputes Auditor will be borne solely by such party.
               (iv) If the Actual Deferred Revenue Amount exceeds the Estimated
Deferred Revenue Amount, EWS Holdings shall pay to WCA Parent, within fifteen
(15) days from the date of delivery of the Statement (or if a Protest Notice is
delivered by EWS Holdings pursuant to this Section 1.4, then within fifteen
(15) days from the later of the date that the last of the disagreements set
forth in the Protest Notice are amicably resolved by EWS Holdings and WCA Parent
or the date of delivery to EWS Holdings and WCA Parent of a Final Resolution by
the Disputes Auditor), an amount in cash equal to the amount by which the Actual
Deferred Revenue Amount exceeds the Estimated Deferred Revenue Amount. If the
Actual Deferred

4



--------------------------------------------------------------------------------



 



Revenue is less than the Estimated Deferred Revenue Amount, WCA Parent shall pay
to EWS Holdings, within fifteen (15) days from the date of delivery of the
Statement (or if a Protest Notice is delivered by EWS Holdings pursuant to this
Section 1.4, then within fifteen (15) days from the later of the date that the
last of the disagreements set forth in the Protest Notice are amicably resolved
by EWS Holdings and WCA Parent or the date of delivery to EWS Holdings and WCA
Parent of a Final Resolution by the Disputes Auditor), an amount in cash equal
to the amount by which the Estimated Deferred Revenue Amount exceeds the Actual
Deferred Revenue Amount.
               (c) Prepaid Items and Reimbursed Expenses. Schedule 1.4(c) hereto
sets forth the Prepaid Item Amount as of the Original Agreement Date (the
“Prepaid Item Estimate”) and those certain capital expenditure expenses that the
Emerald Companies have incurred and for which the WCA Parties have agreed to
reimburse the Emerald Parties (collectively, the “Reimbursed Expenses Amount”),
including sufficient background detail regarding the basis for such amounts. As
soon as practicable prior to the Closing, EWS Holdings shall provide to WCA
Parent a worksheet (the “Reimbursement and Prepaid Items Worksheet”) containing
(i) an estimate of the Reimbursed Expenses Amount as of the Closing Date and
(ii) an estimate of the Prepaid Item Amount of the Emerald Companies (other than
with respect to the Gulf Coast Business) as of the Closing Date, to be prepared
and calculated consistently with the preparation and calculation of the Prepaid
Item Estimate and the Reimbursed Expenses Amount, respectively, and including
sufficient background detail regarding the basis for such amounts. As soon as
practicable prior to the Closing, WCA Parent shall provide any comments to and
request revisions of the Reimbursement and Prepaid Items Worksheet. At Closing,
EWS Holdings shall provide the final Reimbursed Expenses Amount (the “Final
Reimbursed Expenses Amount”) and the final Prepaid Items Amount (the “Final
Prepaid Items Amount”) as of the Effective Time (the “Final Reimbursement and
Prepaid Items Worksheet”), in form reasonably acceptable to WCA Parent.
Notwithstanding the foregoing, unless otherwise agreed to by WCA Parent in
writing, in no event shall an amount that was not set forth on Schedule 1.4(c)
and was not approved by WCA Parent after the Original Agreement Date be set
forth on the Reimbursement and Prepaid Items Worksheet or the Final
Reimbursement and Prepaid Items Worksheet.
ARTICLE II
2. Purchase Price; Escrow Agreement.
     2.1 Payment of Purchase Price. Upon the terms and conditions set forth in
this Agreement, in consideration of the transfer of the Equity Interests and the
covenants and agreements set forth in Article 5, at the Closing WCA Parent shall
pay the aggregate consideration set forth in this Section 2.1 (collectively, the
“Purchase Price”) as follows:
          (a) the amount (such amount, the “Comerica Release Amount”) necessary
to cause Comerica Bank, a Texas banking association (“Comerica”), to release all
Liens in favor of Comerica under the Comerica Credit Facility on any assets or
properties of the Emerald Companies, as set forth in a payoff letter (which such
payoff letter shall provide that all such Liens shall be terminated and released
(including the termination of all UCC financing statements filed by or on behalf
of Comerica) upon receipt by Comerica of the Comerica Release

5



--------------------------------------------------------------------------------



 



Amount) to be delivered by Comerica to the Emerald Parties and WCA Parent prior
to the Closing (the “Comerica Payoff Letter”), shall be paid by wire transfer of
immediately available funds in accordance with the wire transfer instructions
set forth in the Comerica Payoff Letter;
          (b) the amount (such aggregate amount the “Other Indebtedness Payment
Amount”) necessary to satisfy in full certain indebtedness, including amounts
owed pursuant to vehicle leasing arrangements, described on Schedule 2.1(b)
(which such schedule can be amended or supplemented at any time by the Emerald
Parties up to the Closing) owed to such creditors identified on Schedule 2.1(b)
(the “Other Creditors”), as set forth, in each case, in a payoff letter (which
each such payoff letter shall provide that all Liens on any assets or properties
of any Emerald Company shall be terminated and released (including the
termination of all UCC financing statements filed by or on behalf of the
applicable Other Creditor) and, to the extent applicable, that a bill of sale
evidencing the transfer of title to all property that was the subject of any
lease described on Schedule 2.1(b) shall be delivered as promptly as practicable
after the Closing) upon receipt by each such Other Creditor of such Other
Creditor’s portion of the Other Indebtedness Payment Amount set forth on such
Other Creditor’s payoff letter) to be delivered by EWS Holdings to WCA Parent
prior to Closing (each such payoff letter descried in this Section 2.1(b), an
“Other Creditor Payoff Letter”), shall be paid by wire transfer of immediately
available funds in accordance with the wire transfer instructions set forth in
each Other Creditor Payoff Letter;
          (c) the amount (such aggregate amount the “Transaction Expenses
Amount”) necessary to satisfy in full all transaction expenses owed by any of
the Emerald Companies to each of (1) Livingstone Partners, (2) Katten Muchin
Rosenman LLP, and (3) Lowndes, Drosdick, Doster, Kantor & Reed, P.A. (each of
the foregoing, an “Emerald Professional”) as set forth, in each case, in a
payoff letter to be delivered by EWS Holdings to WCA Parent prior to Closing
(each such payoff letter descried in this Section 2.1(c), an “Emerald
Professional Payoff Letter”), shall be paid by wire transfer of immediately
available funds in accordance with the wire transfer instructions set forth in
each Emerald Professional Payoff Letter;
          (d) an amount in cash equal to the Base Cash Purchase Price less
(i) the Comerica Release Amount, less (ii) the Other Indebtedness Payment
Amount, less (iii) the Estimated Deferred Revenue Amount, less (iv) the
Transaction Expenses Amount plus (iv) the sum of (A) the Final Reimbursed
Expenses Amount and (B) the Final Prepaid Items Amount, such net amount (the
“Net Cash Purchase Price”), to be paid by wire transfer of immediately available
funds in accordance with the wire transfer instructions to be delivered by EWS
Holdings to WCA Parent in writing prior to Closing;
          (e) (i) a stock certificate representing 180,723 shares (the “First
Indemnification Shares”) of common stock, par value $0.01 per share, of WCA
Parent (the “WCA Parent Common Stock”) and a stock certificate representing
722,891 shares (the “Second Indemnification Shares” and, together with the First
Indemnification Shares, the “Indemnification Shares”) of WCA Parent Common
Stock, both to be deposited by WCA Parent on the Closing Date into an escrow
account (the “Escrow Fund”) in accordance with Section 2.2 for the benefit of
EWS Holdings and (ii) a stock certificate representing 1,506,025 shares (the
“Distributed Shares,” and together with the Indemnification Shares, the “Closing
Shares”) of

6



--------------------------------------------------------------------------------



 



WCA Parent Common Stock to be issued by WCA Parent on the Closing Date to EWS
Holdings; and
          (f) an amount in cash necessary to satisfy in full certain obligations
incurred for the purchase of vehicles described on Schedule 2.1(f) shall be paid
by wire transfer of immediately available funds in accordance with the payment
instructions set forth on Schedule 2.1(f).
     2.2 Indemnification Shares.
          (a) The Indemnification Shares will be deposited by WCA Parent at the
Closing with BOKF, NA dba Bank of Texas (the “Escrow Agent”) in accordance with
the terms and conditions of an escrow agreement, in form reasonably satisfactory
to all Parties (the “Escrow Agreement”), and will be distributed by the Escrow
Agent in accordance with Section 2.2(b).
          (b) The Indemnification Shares shall be held in the Escrow Fund to
satisfy the indemnification obligations of EWS Holdings pursuant to Article 6
and shall be held in the Escrow Fund pursuant to the terms of the Escrow
Agreement and Section 6.5 (i), in the case of the First Indemnification Shares,
until May 29, 2011; provided, that, in the event that any Claim has been made by
a WCA Indemnified Person pursuant to Article 6 or in the event that WCA Parent
believes in good faith that all Accounts Payable of the Emerald Companies have
not been paid in full by such date, such later date as WCA Parent provides an
Accounts Payable Notice (as defined in the Escrow Agreement) to the Escrow Agent
or such later date as provided in the Escrow Agreement, and (ii) in the case of
the Second Indemnification Shares, until the third anniversary of the Closing
Date.
     2.3 Adjustments to Indemnification Shares. If, at any time subsequent to
the Closing and prior to the date that no Indemnification Shares remain held in
the Escrow Fund, the number of shares of WCA Parent Common Stock are
proportionately increased or decreased, changed or converted into or exchanged
for a different number or kind of shares of stock or other securities of WCA
Parent or of another corporation or other property, including cash (whether as a
result of a stock split, stock dividend, combination or exchange of shares,
exchange for other securities, reclassification, reorganization, redesignation,
merger, consolidation, recapitalization or otherwise), then any Indemnification
Shares held in an Escrow Fund shall be adjusted in a manner to appropriately and
equitably reflect any such increase or decrease, change, conversion or exchange
in the manner set forth in the Escrow Agreement with respect to such
Indemnification Shares.
ARTICLE III
3. Representations and Warranties of the Emerald Parties. Prior to or upon the
execution of this Agreement, EWS Holdings has delivered to the WCA Parties a
schedule (the “Emerald Disclosure Schedule”) setting forth, among other things,
items the disclosure of which is necessary or appropriate either in response to
an express disclosure requirement contained in any provision hereof or as an
exception to one or more representations or warranties contained in Article 3 or
one or more of its covenants contained in Article 5. The inclusion of any

7



--------------------------------------------------------------------------------



 



information in the Emerald Disclosure Schedule shall not be deemed to be an
admission or acknowledgment, in and of itself, that such information is required
by the terms hereof to be disclosed, is material to the Emerald Parties, has
resulted in or would result in a Material Adverse Effect, or is outside the
ordinary course of business.
     The Emerald Parties (other than EWS with respect to its Gulf Coast
Business) make the following representations and warranties jointly and
severally, and represent and warrant that all of the following representations
and warranties are true as of the Original Agreement Date:
     3.1 Due Organization.
          (a) EWS Holdings is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has all requisite power and authority to carry on its business in the places
and in the manner as now conducted.
          (b) Each of WRH Gainesville, WRH Gainesville Holdings, WRH Orange City
and EWS CF and EWS is a limited liability company, duly organized, validly
existing and in good standing under the laws of the state of Florida, and each
has all requisite power and authority to carry on its respective business in the
places and in the manner as now conducted, and each has all requisite power and
authority to carry on its respective business in the places and in the manner as
now conducted. The records and minutes books of each Emerald Company (other than
EWS with respect to its Gulf Coast Business), as heretofore made available to
WCA Parent, are correct and complete with respect to matters occurring on and
after January 1, 2008, and will be delivered to WCA Parent at the Closing.
     3.2 Authorization, Validity and Effect of Agreements; Non-Contravention.
          (a) The execution and delivery of this Agreement by each Emerald Party
and the performance of the transactions contemplated herein by each Emerald
Party have been duly and validly authorized by each Emerald Party. This
Agreement constitutes, and all agreements and documents contemplated hereby when
executed and delivered pursuant hereto (collectively, the “Transaction
Documents”) for value received will constitute, the valid and legally binding
obligations of the Emerald Parties to this Agreement and each of the Transaction
Documents to which such Emerald Parties are parties enforceable in accordance
with their terms, subject to (i) applicable bankruptcy, insolvency or other
similar laws relating to creditor’s rights generally and (ii) general principles
of equity, regardless of whether considered in a proceeding in equity or at law.
          (b) Except as set forth in Section 3.2(b) of the Emerald Disclosure
Schedule, the execution and delivery of this Agreement by the Emerald Parties
and each of the other Transaction Documents to which such Emerald Parties are
parties does not, and the consummation of the transactions contemplated hereby
by the Emerald Parties will not, (i) result in the breach of any term or
provision of, or constitute a default under, or result in the acceleration of or
entitle any party to accelerate, terminate or modify (whether after the giving
of notice or the lapse of time or both) any obligation under, or result in the
creation or imposition of any Lien (defined below) upon any part of the property
of the Emerald Parties (other than EWS with respect to its Gulf Coast Business)
pursuant to any provision of any order, judgment,

8



--------------------------------------------------------------------------------



 



arbitration award, injunction, decree, indenture, mortgage, lease, license,
lien, or other agreement or instrument to which any Emerald Party (other than
EWS with respect to its Gulf Coast Business) is a party or by which it is bound;
or (ii) violate or conflict with any provision of the respective Organizational
Documents of the Emerald Parties, except with respect to clause (i) for any such
event that is not reasonably expected to have a Material Adverse Effect on the
Emerald Parties.
     3.3 Equity Interests of the Emerald Companies; Sufficiency of Assets.
          (a) All of the issued and outstanding shares of capital stock or
limited liability company interests of the Emerald Companies, as applicable, are
set forth on Section 3.3(a) of the Emerald Disclosure Schedule. All of the
shares of capital stock and limited liability company interests of the Emerald
Companies, as applicable, have been duly authorized and validly issued, are
fully paid and nonassessable, are owned of record and beneficially by the
parties set forth in Section 3.3(a) of the Emerald Disclosure Schedule, and,
except as set forth on Section 3.3(a) of the Emerald Disclosure Schedule, are
free and clear of all Liens.
          (b) Except as set forth on Section 3.3(b) of the Emerald Disclosure
Schedule, the assets owned, leased or licensed by the Emerald Companies (other
than EWS with respect to its Gulf Coast Business) constitute all of the assets,
tangible and intangible, of any nature whatsoever, necessary to operate the
Acquired Businesses as currently conducted.
     3.4 Obligations to Issue or Sell Equity Interests. Except as set forth on
Section 3.4 of the Emerald Disclosure Schedule, there are no (a) outstanding
securities or obligations that are convertible into or exchangeable for any
shares of capital stock or limited liability company interests, as applicable,
or any other securities of any Emerald Company, or (b) right of first refusal,
option, warrant, call, conversion right, contracts, arrangements or commitments,
written or otherwise, of any kind which obligates any Emerald Company, or under
which any Emerald Company is or may become bound, to issue or sell any of its
authorized but unissued shares of capital stock or limited liability company
interests, as applicable, or any other securities or equity interests. Without
limiting the generality of the foregoing, except as set forth on Section 3.4 of
the Emerald Disclosure Schedule, there is no valid basis upon which any Person
(other than EWS Holdings) may claim to be in any way the record or beneficial
owner of, or to be entitled to acquire (of record or beneficially), any share of
capital stock or limited liability company interest, as applicable, or any other
security or equity interest of any Emerald Company, and no Person has made or,
to the Knowledge of the Emerald Parties, threatened to make any such claim. In
addition, no Emerald Company has any obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any of its shares of capital stock or
limited liability company interests, as applicable, or any other securities or
equity interests therein or to pay any dividend or make any distribution in
respect thereof.
     3.5 Subsidiaries. Except as set forth in Section 3.5 of the Emerald
Disclosure Schedule, no Emerald Company (a) presently owns, of record or
beneficially, or controls, directly or indirectly, any capital stock, securities
convertible into capital stock, membership interest, partnership interest,
limited partnership interest or any other equity interest in any corporation,
limited liability company, partnership, limited partnership, association or
business

9



--------------------------------------------------------------------------------



 



entity; or (b) is, directly or indirectly, a participant in any joint venture,
partnership or other non-corporate entity, save and except any joint venture
solely with another Emerald Company.
     3.6 Predecessor Status, etc. To the Knowledge of the Emerald Parties, set
forth on Section 3.6 of the Emerald Disclosure Schedule is a list of all of the
names of all predecessors of each Emerald Company (other than EWS with respect
to its Gulf Coast Business), including the names of any entities from whom each
Emerald Company (other than EWS with respect to its Gulf Coast Business)
previously acquired significant assets or with whom each Emerald Company merged.
To the Knowledge of the Emerald Parties, except as disclosed in Section 3.6 of
the Emerald Disclosure Schedule, no Emerald Company has ever been a subsidiary
or division of another company nor been a part of an acquisition which was later
rescinded.
     3.7 Financial Statements.
          (a) Prior to the Closing Date, the Emerald Parties have furnished to
the WCA Parties the audited financial statements (balance sheet, statement of
operations and statement of cash flows and related footnotes) of each of the
Emerald Companies as, at and for the fiscal years ended December 31, 2008 and
December 31, 2009 (collectively, the “Emerald Financial Statements”). Prior to
the Original Agreement Date, the Emerald Parties have furnished to WCA Parent
consolidated audited financial statements (balance sheet, statement of
operations and statement of cash flows and related footnotes) of Waste Recyclers
Holdings, LLC as, at and for the fiscal years ended December 31, 2008 and
December 31, 2009.
          (b) The Emerald Parties have furnished to the WCA Parties the
unaudited financial statements (balance sheet, statement of operations and
statement of cash flows and related footnotes) of the Emerald Companies (other
than with respect to the Gulf Coast Business) as, at and for the three month
periods ended March 31, 2010, June 30, 2010 and September 30, 2010 and the one
month and ten month periods ended October 31, 2010 (collectively, the “Interim
Emerald Financial Statements”).
          (c) The Emerald Financial Statements and the Interim Emerald Financial
Statements, collectively, fairly present in all material respects the financial
condition and operating results of the Emerald Companies (other than with
respect to the Gulf Coast Business) as of the dates indicated, and the results
of their operations as of the dates and for the periods indicated, and were
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto or in Section 3.7(c) of the Emerald
Disclosure Schedule and except that unaudited financial statements may not
contain all footnotes required by GAAP and year-end adjustments. Since
January 1, 2008, the Emerald Companies have maintained a standard system of
accounting established in accordance with GAAP. Since January 1, 2008, there are
no significant deficiencies or material weaknesses in the internal controls over
financial reporting of the Emerald Companies.
          (d) the Final Account Worksheet, Final Deferred Revenue Worksheet and
Approved Prepaid Expense Amount delivered at Closing will be complete and
accurate in all respects as of the Closing Date.

10



--------------------------------------------------------------------------------



 



     3.8 Liabilities and Obligations.
          (a) The Emerald Parties do not have any liabilities of any kind,
character and description, whether accrued, obsolete, secured or unsecured,
contingent or otherwise, except (i) to the extent clearly and accurately
reflected and accrued for or fully reserved against in the Interim Emerald
Financial Statements, (ii) for liabilities and obligations which have arisen
after October 31, 2010 (the “Latest Balance Sheet Date”) in the ordinary course
of business consistent with past custom and practice, (iii) as set forth in
Section 3.8(a) of the Emerald Disclosure Schedule, (iv) with respect to the Gulf
Coast Business, (v) any Transfer Station Liabilities (as defined below) or (vi)
for liabilities that would not reasonably be expected to have a Material Adverse
Effect on the Emerald Parties.
          (b) At Closing, after taking into account the repayment of
indebtedness of the Emerald Companies provided for by Section 2.1, there will be
no outstanding indebtedness or liabilities outstanding under any operating
leases for any of the Emerald Companies except for those operating leases set
forth on Section 3.8(b) of the Emerald Disclosure Schedule.
          (c) Section 3.8(c) of the Emerald Disclosure schedule lists each
letter of credit of each Emerald Company.
     3.9 Approvals. Except as set forth on Section 3.9 of the Emerald Disclosure
Schedule, no authorization, consent or approval of, or registration or filing
with, any Governmental or Regulatory Authority or any other Person is or was
required to be obtained or made by any Emerald Party in connection with the
execution, delivery or performance of this Agreement or any of the Transaction
Documents.
     3.10 Permits and Intangibles.
          (a) The Emerald Parties (other than EWS with respect to its Gulf Coast
Business) hold all certificates of need, permits, titles (including motor
vehicle titles and current registrations), fuel permits, Licenses, orders,
approvals, franchises and certificates (“Permits”) (other than those relating to
environmental matters, which are exclusively covered in Section 3.26) as are
adequate for the operation of the Emerald Companies (other than EWS with respect
to its Gulf Coast Business), as presently constituted other than would not
reasonably be expected to have a Material Adverse Effect on the Emerald Parties
and no Emerald Party has received any written notice or, to the Knowledge of the
Emerald Parties, any oral notice of violation of such Permits.
          (b) Other than with respect to EWS’ Gulf Coast Business, the Emerald
Parties have delivered to the WCA Parties a description and copies as of the
Original Agreement Date, of all of the Emerald Companies’ material reports,
notifications, pending permit applications and engineering studies filed or
submitted or required to be filed or submitted to governmental agencies, any
other governmental approvals or applications for approval and of all material
written notifications from such governmental agencies with respect to the
Permits, in each case with respect to such items that have been received or
obtained by the Emerald Parties since January 1, 2008 or which are otherwise in
the possession of the Emerald Parties.

11



--------------------------------------------------------------------------------



 



     3.11 Personal Property and Leases. Section 3.11 of the Emerald Disclosure
Schedule sets forth an accurate list and a complete description as of the
Original Agreement Date of all of the personal property and leases for equipment
used by the Emerald Companies (other than EWS with respect to its Gulf Coast
Business) in excess of $10,000 per annum. All assets used by the Emerald
Companies (other than EWS with respect to its Gulf Coast Business) are either
owned by an Emerald Company (other than EWS with respect to its Gulf Coast
Business) or leased or licensed as indicated on Section 3.11 of the Emerald
Disclosure Schedule. Except (i) as described on Section 3.11 of the Emerald
Disclosure Schedule, (ii) for Permitted Liens or (iii) for any Liens that remain
in favor of Comerica after the Closing Date as an administrative convenience in
its capacity as both the collateral agent under the Comerica Credit Facility and
as the collateral agent on behalf of the lenders to the WCA Parties, there are
no Liens on any personal property or assets owned by any Emerald Company (other
than EWS with respect to its Gulf Coast Business).
     3.12 Customers; Contracts and Commitments.
          (a) Section 3.12(a) of the Emerald Disclosure Schedule sets forth the
names and addresses of all of the customers of the Emerald Companies (other than
EWS with respect to its Gulf Coast Business) as of the Original Agreement Date.
To the Knowledge of the Emerald Parties, the consummation of the transactions
contemplated by this Agreement will not have a Material Adverse Effect on the
business relationship of the Emerald Companies (other than EWS with respect to
its Gulf Coast Business) with any customer and the Emerald Parties have received
no written notice or, to the Knowledge of the Emerald Parties, oral notice to
such effect.
          (b) Section 3.12(b) of the Emerald Disclosure Schedule sets forth a
true and complete list of the following Emerald Companies’ contracts, agreements
and other instruments and arrangements (i) by which any Emerald Company (other
than EWS with respect to its Gulf Coast Business) is bound or (ii) to which any
Emerald Company (other than EWS with respect to its Gulf Coast Business) is a
party (other than any Pension Plan, Welfare Plan or Benefit Plan) (the
“Contracts”):
               (i) arrangements relating to providing solid waste collection,
transportation or disposal services to any Person or entity in excess of
$50,000;
               (ii) Licenses, Permits and other material arrangements concerning
or relating to real estate owned or leased by any Emerald Company (other than
EWS with respect to its Gulf Coast Business);
               (iii) employment, consulting, collective bargaining or other
similar arrangements relating to or for the benefit of current employees,
independent contractors or consultants;
               (iv) agreements and instruments relating to the borrowing of
money or obtaining of or extension of credit;
               (v) brokerage or finder’s agreements;
               (vi) contracts involving a sharing of profits or expenses;

12



--------------------------------------------------------------------------------



 



               (vii) acquisition or divestiture agreements;
               (viii) service or operating agreements, manufacturer’s
representative agreements or distributorship agreements in excess of $25,000;
               (ix) arrangements limiting or restraining any Emerald Company
(other than EWS with respect to its Gulf Coast Business) from engaging or
competing in any lines of business or with any Person;
               (x) leases for personal property requiring aggregate annual
payments in excess of $25,000;
               (xi) any arrangement with any labor union;
               (xii) any settlement or similar agreement with continuing
financial or compliance obligations to any Emerald Company (other than EWS with
respect to its Gulf Coast Business); and
               (xiii) any other agreements or arrangements that are material to
the operation of the Emerald Companies (other than EWS with respect to its Gulf
Coast Business).
     3.13 Real Property. Except as set forth on Section 3.13 of the Emerald
Disclosure Schedule:
          (a) WRH Gainesville and WRH Orange City each have good and marketable
title to real property owned by each of them described on Section 3.13 of the
Emerald Disclosure Schedule (respectively, each “Emerald Company’s Real
Property”), free and clear of any Lien, other than the Permitted Liens, and no
Person has an option to purchase all or any portion of such real property;
provided that promptly following the delivery by the Title Insurer of the
commitments for title insurance referred to in Section 5.15, the Emerald Parties
may update Section 3.13 of the Emerald Disclosure Schedule prior to the Closing
to reflect the information regarding each Emerald Company’s Real Property
received from the Title Insurer;
          (b) No Emerald Company’s Real Property is subject to any pending or,
to the Knowledge of the Emerald Parties, threatened, condemnation Proceedings
against all or part thereof;
          (c) To the Knowledge of the Emerald Parties, no Emerald Company has
ever granted any Person or entity a lease, sublease, license, concession, or
other right, written or oral, to use or occupy such Emerald Company’s Real
Property, nor has any Emerald Company ever entered into an option, right of
first refusal, or other agreement that would permit any Person to purchase all
or part of such Emerald Company’s Real Property;
          (d) No Emerald Company has ever owned, occupied, or conducted
operations on any real property, other than that respective Emerald Company’s
Real Property or any other real property owned or leased by any Affiliate of
such Emerald Company; and

13



--------------------------------------------------------------------------------



 



          (e) No Emerald Company (other than EWS with respect to its Gulf Coast
Business) has ever entered into an option, right of first refusal or other
agreement that would permit or obligate such Emerald Company to purchase any
real property.
     3.14 Insurance. Set forth on Section 3.14 of the Emerald Disclosure
Schedule is a list of all current policies covering general liability, excess
liability, product liability, auto liability, foreign liability, all-risk
property or environmental liability of the Emerald Companies (other than EWS
with respect to its Gulf Coast Business), as well as an accurate list of:
(a) all of their respective insurance loss runs and worker’s compensation claims
received since January 1, 2008; (b) all open claims; and (c) to the Knowledge of
the Emerald Parties, all circumstances reasonably likely to result in a claim.
All such policies are currently in full force and effect. Except as set forth on
Section 3.14 of the Emerald Disclosure Schedule, no insurance policy of any
Emerald Company (other than EWS with respect to its Gulf Coast Business) has
ever been canceled, and no Emerald Company (other than EWS with respect to its
Gulf Coast Business) has ever been denied insurance coverage. To the Knowledge
of the Emerald Parties, Payroll Management, Inc. or its Affiliates (“PMI”)
provides workers compensation insurance on behalf of the Emerald Companies
pursuant to the Client Services Contract between EWS and PMI.
     3.15 Employment Matters. Section 3.15 of the Emerald Disclosure Schedule
contains a list of all employees engaged to perform services for the Emerald
Companies (other than EWS with respect to its Gulf Coast Business), including
all employees (the “Emerald Company Employees”) leased pursuant to a Client
Service Contract between EWS and PMI. Prior to the Closing Date, the Emerald
Parties will have delivered to the WCA Parties a schedule setting forth the
annual compensation, hourly wages, daily rate of pay, sick pay and other
benefits for all Emerald Company Employees. PMI has paid or caused to be paid in
full to all Emerald Company Employees all wages, salaries, commissions on jobs
finished, bonuses and other direct compensation due and payable as of the
Original Agreement Date for all services performed (including accrued vacation)
as of the Original Agreement Date and all amounts required to be reimbursed to
the Emerald Company Employees. The Emerald Companies (other than EWS with
respect to its Gulf Coast Business) are in material compliance with all federal,
state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours.
     3.16 Parachute Provisions. Set forth on Section 3.16 of the Emerald
Disclosure Schedule is a list of any and all of the Emerald Companies’
employment agreements and any other agreements containing “parachute”
provisions, and deferred compensation agreements, together with copies of such
plans, agreements and any trusts related thereto, and classifications of
employees covered thereby as of the Original Agreement Date.
     3.17 Benefit Plans; ERISA Compliance.
          (a) Section 3.17(a) of the Emerald Disclosure Schedule contains a list
of each “employee pension benefit plan” (as defined in Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
(sometimes referred to in this Agreement as “Pension Plans”), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) (sometimes referred to in
this Section 3.17 as “Welfare Plans”) or any other Benefit Plans, as

14



--------------------------------------------------------------------------------



 



defined below maintained by any Emerald Party (other than EWS with respect to
its Gulf Coast Business) with respect to the Emerald Company Employees.
          (b) No Emerald Company (other than EWS with respect to its Gulf Coast
Business) maintains any Pension Plan or Benefit Plan intended to be a tax
qualified plan described Section 401(a) of the Code, and no such plan which is
maintained by any Emerald Party is or has been subject to the minimum funding
rules of Code Section 412 or ERISA Section 302, or the plan termination
insurance provisions of Title IV of ERISA.
          (c) There are no voluntary employee benefit associations maintained by
any Emerald Company (other than EWS with respect to its Gulf Coast Business)
that are intended to be exempt from federal income tax under Section 501(c)(9)
of the Internal Revenue Code of 1986, as amended (the “Code”).
          (d) Except as set forth in Section 3.17(d) of the Emerald Disclosure
Schedule, neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will give rise to, or trigger, any
change of control, severance or other similar provisions in any Pension Plan,
Welfare Plan or Benefit Plan that will obligate any Emerald Company (other than
EWS with respect to its Gulf Coast Business) to make such payment. Except as set
forth in Section 3.17(d) of the Emerald Disclosure Schedule, the consummation of
any transaction contemplated by this Agreement will not result in any:
(i) payment (whether of severance pay or otherwise) becoming due from the
Emerald Companies (other than EWS with respect to its Gulf Coast Business) to
any of their respective officers, employees, former employees or directors or to
the trustee under any “rabbi trust” or similar arrangement; (ii) benefit under
any Benefit Plan applicable to the Emerald Companies (other than EWS with
respect to its Gulf Coast Business) being established or becoming accelerated,
vested or payable; or (iii) payment or series of payments by any Emerald Company
(other than EWS with respect to its Gulf Coast Business), directly or
indirectly, to any Person that would constitute a “parachute payment” within the
meaning of Section 280G of the Code.
          (e) Except as set forth in Section 3.17(e) of the Emerald Disclosure
Schedule, no Emerald Company (other than EWS with respect to its Gulf Coast
Business) provides any material post-retirement medical, health, disability or
death protection coverage or contribute to or maintain any employee welfare
benefit plan which provides for medical, health, disability or death benefit
coverage following termination of employment by any officer, director or
employee except as is required by Section 4980B of the Code or other applicable
statute, nor has any Emerald Company (other than EWS with respect to its Gulf
Coast Business) made any representations, agreements, covenants or commitments
to provide that coverage.
          (f) With respect to any Welfare Plan applicable to the Emerald
Companies (other than EWS with respect to its Gulf Coast Business), except as
would not reasonably be expected to result in material liability to the Emerald
Companies (i) each such Welfare Plan that is a group health plan, as such term
is defined in Section 5000(b)(1) of the Code, complies in all material respects
with any applicable requirements of Part 6 of Title I of ERISA and
Section 4980B(f) of the Code and (ii) each such Welfare Plan (including any such
plan covering retirees or other former employees) may be amended or terminated
with respect to health claims incurred after the date of such amendment
(presuming proper notice thereof) without liability to any

15



--------------------------------------------------------------------------------



 



Emerald Company (other than EWS with respect to its Gulf Coast Business) on or
at any time after the Closing Date.
          (g) Except as would not reasonably be expected to result in material
liability to the Emerald Companies, all contributions by any Emerald Company
(other than EWS with respect to its Gulf Coast Business) required by law or by a
collective bargaining or other agreement to be made under any Pension Plan,
Welfare Plan or Benefit Plan with respect to all periods through the Closing
Date, including a pro rata share of contributions due for the current plan year,
will have been made by such date.
          (h) No Emerald Company (other than EWS with respect to its Gulf Coast
Business) has nor, as of the Closing, will any Emerald Company (other than EWS
with respect to its Gulf Coast Business) have, any liability or obligation for
taxes, penalties, contributions, losses, claims, damages, judgments, settlement
costs, expenses, costs, or any other liability or liabilities of any nature
whatsoever arising out of or in any manner relating to any Pension Plan, Welfare
Plan or Benefit Plan (including but not limited to employee benefit plans such
as foreign plans which are not subject to ERISA), that has been, or is,
contributed to by any entity, whether or not incorporated, which is deemed to be
under common control (as defined in Section 414 of the Code), with any such
Emerald Company (other than EWS with respect to its Gulf Coast Business) as of
or prior to the Closing.
     3.18 Conformity with Law. Except as set forth on Section 3.18 of the
Emerald Disclosure Schedule:
          (a) Each Emerald Company (other than EWS with respect to its Gulf
Coast Business) has complied in all material respects with, and no Emerald
Company (other than EWS with respect to its Gulf Coast Business) is in material
default under, any ruling, directive, order, award, judgment or decree of any
Governmental or Regulatory Authority except where such failure would not be
reasonably expected to have a Material Adverse Effect on the Emerald Parties.
          (b) There are no Proceedings pending or, to the Knowledge of the
Emerald Parties, threatened, against or affecting any Emerald Company (other
than EWS with respect to its Gulf Coast Business), at law or in equity, or
before or by any Governmental or Regulatory Authority and no notice of any
Proceeding, pending or, to the Knowledge of the Emerald Parties, threatened, has
been received by any Emerald Company (other than EWS with respect to its Gulf
Coast Business) that would reasonably be expected to have a Material Adverse
Effect on such Emerald Company.
          (c) Since January 1, 2008, the Emerald Companies (other than EWS with
respect to its Gulf Coast Business) have conducted and are conducting their
respective operations in material compliance with the Law, and, to the Knowledge
of the Emerald Parties, no Emerald Company (other than EWS with respect to its
Gulf Coast Business) has received any notification of any asserted present or
past unremedied failure by it to comply with any Law, in either case that would
reasonably be expected to have a Material Adverse Effect on such Emerald
Company.

16



--------------------------------------------------------------------------------



 



     3.19 Taxes.
          (a) Except as set forth on Section 3.19(a)-1 of the Emerald Disclosure
Schedule, each Emerald Party has timely filed all federal and other Tax Returns
that it was required to file for all Taxable periods in all jurisdictions in
which each Emerald Party has established a Taxable presence and has paid all
Taxes (whether or not shown as due on a filed Tax Return). Each filed Tax Return
is true, complete and correct and each Emerald Party has made all deposits
required with respect to Taxes. Except as set forth on Section 3.19(a)-2 of the
Disclosure Schedule, none of the Emerald Parties has waived any statute of
limitations in respect of Taxes or agreed to an extension of time with respect
to a Tax assessment or deficiency for any Taxable period. None of the Tax
Returns for any Emerald Party for any Taxable period is currently the subject of
audit by a Taxing Authority.
          (b) None of the Emerald Companies is a party to any Tax allocation or
sharing agreement or similar contract or arrangement. Except as set forth on
Section 3.19(b)-1 of the Emerald Disclosure Schedule, none of the Emerald
Parties has been a member of an affiliated group filing a consolidated federal
Tax Return for any Taxable period and, except as set forth on Section 3.19(b)-2
of the Emerald Disclosure Schedule, no Emerald Party has received written notice
of any claim, whether pending or threatened, for Taxes; there are no requests
for rulings pending by any Emerald Company with any Taxing Authority; no
material penalty or deficiency in respect of any Taxes that has been assessed
against any Emerald Party remains unpaid.
          (c) (i) No Emerald Company is a subchapter S corporation within the
meaning of Sections 1361 and 1362 of the Code, (ii) no Emerald Company is, or
owns any equity interests in, any “qualified subchapter S subsidiary” within the
meaning of Sections 1361(b)(3)(B) and 1362 of the Code, and (iii) each Emerald
Company is a disregarded entity for U.S. federal income Tax purposes.
          (d) There are no Liens on any of the assets of any Emerald Party that
arose in connection with any failure (or alleged failure) to pay any Tax.
Further, all of the assets of the Emerald Parties have been properly listed and
described on the property tax rolls for all periods prior to and including the
Closing Date, and no portion of the assets of the Emerald Parties constitute
omitted property for property tax purposes.
          (e) No claim has ever been made by a Taxing Authority in a
jurisdiction where any Emerald Party does not file Tax Returns that any Emerald
Party is or may be subject to taxation by that jurisdiction.
          (f) Each of the Emerald Parties has withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor stockholder or other
third party.
          (g) For the time period on or before January 6, 2008, to the Knowledge
of the Emerald Parties, and for the time period beginning after January 6, 2008,
none of the Emerald Parties (i) has been a stockholder of a “controlled foreign
corporation” as defined in Section 957 of the Code (or any similar provision of
United States state, local or foreign law), (ii) has been a stockholder of a
“passive foreign investment company” within the meaning of Section 1297 of

17



--------------------------------------------------------------------------------



 



the Code; or (iii) has engaged in a trade or business, had a permanent
establishment (within the meaning of an applicable Tax treaty) or otherwise
become subject to Tax jurisdiction in a country other than the country of its
formation.
          (h) Each Emerald Party has disclosed on its federal income Tax Returns
all positions taken therein that could give rise to a substantial understatement
of federal income Tax within the meaning of Code Section 6662.
          (i) Except as set forth on Section 3.19(i) of the Emerald Disclosure
Schedule, no Emerald Party will be required to include any item of income in, or
exclude any item of deduction from, Taxable income for any Taxable period (or
portion thereof) ending after the Closing Date as a result of any:
               (i) change in the method of accounting for a Taxable period
ending on or prior to the Closing Date;
               (ii) “closing agreement” as described in Code Section 7121 (or
any corresponding or similar provision of state, local or foreign income Tax
law) executed on or prior to the Closing Date;
               (iii) Intercompany transaction or excess loss account described
in Treasury Regulations under Code Section 1502 (or any corresponding or similar
provision of state, local or foreign Tax law); or
               (iv) installment sale or open transaction disposition made on or
prior to the Closing Date or prepaid amount received on or prior to the Closing
Date.
          (j) The unpaid Taxes of the Emerald Companies (i) did not, as of
September 30, 2010, exceed the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Interim Emerald Financial
Statements (rather than in any notes thereto) and (ii) do not exceed that
reserve as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of Emerald Companies in filing
their Tax Returns.
          (k) For the time period on or before January 6, 2008, to the Knowledge
of the Emerald Parties, and for the time period beginning after January 6, 2008,
none of the Emerald Parties has any liability for the Taxes of any other Person,
other than another Emerald Party, under Treasury Regulations Section 1.1502—6
(or any similar provision of United States state, local, or foreign Law), as a
result of being a member of a consolidated or combined group (other than a
consolidated or combined group the common parent of which is Waste Recyclers
Holdings, LLC), as a transferee, by contract, or otherwise.
          (l) For the time period on or before January 6, 2008, to the Knowledge
of the Emerald Parties, and for the time period beginning after January 6, 2008,
none of the Emerald Companies has constituted either a “distributing
corporation” or a “controlled corporation” in a distribution of stock qualifying
for tax-free treatment under Section 355 of the Code (i) in the two years prior
to the Original Agreement Date, or (ii) in a distribution which could otherwise

18



--------------------------------------------------------------------------------



 



constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) that includes the transactions
contemplated by this Agreement.
          (m) None of the Emerald Parties has been a party to a transaction that
is or is substantially similar to a “reportable transaction,” within the meaning
of Treasury Regulations Section 1.6011 4(b), or any other transaction requiring
disclosure under analogous provisions of United States, state, local or foreign
Tax law.
          (n) None of the Emerald Parties has engaged in any activity in a state
of the United States or political subdivision of a state of the United States
(which activity creates a taxable nexus or permanent establishment) where Tax
Returns have not been filed. None of the Emerald Parties has entered into any
voluntary disclosure agreements with any Taxing Authority.
          (o) WCA Parent has been provided with true and complete copies of
(i) all Tax Returns of the Emerald Companies for all taxable periods ending
after December 31, 2006, and (ii) all revenue agents’ reports and other similar
reports relating to any audit, examination or contest of the Tax Returns of the
Emerald Companies for all taxable periods ending after December 31, 2006.
     3.20 Completeness; No Defaults. EWS Holdings has made available to the WCA
Parties true, correct and complete copies of: (a) the operating agreements, as
amended, and record and minute books of each Emerald Company that is a limited
liability company with respect to matters occurring on or after January 1, 2008,
(b) the certificates of incorporation and bylaws, as amended, and record and
minute books of each Emerald Company that is a corporation with respect to
matters occurring on or after January 1, 2008 and (c) each lease, instrument,
agreement, license, permit, certificate or other document that are included on
Section 3.11, Section 3.12 and Section 3.13 of the Emerald Disclosure Schedule
(collectively, the “Delivered Documents”). No Emerald Party hereto is in
material default under any of the Delivered Documents.
     3.21 Government Contracts. Except as set forth on Section 3.21 of the
Emerald Disclosure Schedule, no Emerald Company (other than EWS with respect to
its Gulf Coast Business) is now, and since January 1, 2008, has not been, a
party to any governmental contract subject to price redetermination or
renegotiation.
     3.22 Absence of Changes. Except as set forth in Section 3.22 of the Emerald
Disclosure Schedule, since October 31, 2010 there has not been:
          (a) any event having a Material Adverse Effect on the financial
condition, assets, liabilities (contingent or otherwise), income or business of
any Emerald Company (other than EWS with respect to its Gulf Coast Business);
          (b) any damage, destruction or loss (whether or not covered by
insurance), change in zoning, or change in any law, rule, regulation, ordinance,
or permit condition, materially adversely affecting the properties or business
of any Emerald Company (other than EWS with respect to its Gulf Coast Business)
with a value in excess of $50,000;

19



--------------------------------------------------------------------------------



 



          (c) any change in the authorized or outstanding capital stock or
limited liability company interests, as applicable, of any Emerald Company or
any grant of any options, warrants, calls, conversion rights or commitments;
          (d) any declaration or payment of any dividend or distribution in
respect of the capital stock or limited liability company interests, as
applicable, or any direct or indirect redemption, purchase or other acquisition
of any of the capital stock or limited liability company interests, as
applicable, of any Emerald Company;
          (e) any bonus or increase in the compensation, sales commissions,
fringe benefits or fee arrangements payable or that have become payable by any
Emerald Company (other than EWS with respect to its Gulf Coast Business) to any
of its officers, directors, employees, consultants or agents or any change in
the method by which sales commissions are calculated and paid;
          (f) any work interruptions, labor grievances or claims filed or, to
the Knowledge of the Emerald Parties, any proposed law or regulation or any
event or condition of any character, that could reasonably be expected to have a
Material Adverse Effect on the business or future prospects of the Emerald
Companies (other than EWS with respect to its Gulf Coast Business);
          (g) any sale or transfer, or any agreement to sell or transfer, other
than in the ordinary course of business, any assets, property or rights of any
Emerald Company (other than EWS with respect to its Gulf Coast Business) to any
Person;
          (h) any cancellation, or agreement to cancel, any indebtedness or
other obligation owing to any Emerald Company (other than EWS with respect to
its Gulf Coast Business) outside of the ordinary course of business consistent
with past practices;
          (i) any plan, agreement or arrangement granting any preferential
rights to purchase or acquire any interest in the assets, property or rights of
any Emerald Company (other than EWS with respect to its Gulf Coast Business) or
requiring consent of any party to the transfer and assignment of any such
assets, property or rights;
          (j) any purchase or acquisition, or agreement, plan or arrangement to
purchase or acquire, any property, rights or assets of any Emerald Company
(other than EWS with respect to its Gulf Coast Business);
          (k) any waiver of any material rights or claims of any Emerald Company
(other than EWS with respect to its Gulf Coast Business);
          (l) any breach, amendment, termination, notice of non-renewal or
material changes in the terms and conditions of any material contract,
agreement, license, permit or other right to which any Emerald Company (other
than EWS with respect to its Gulf Coast Business) is a party that would
reasonably be expected to have a Material Adverse Effect on any Emerald Company;

20



--------------------------------------------------------------------------------



 



          (m) any transaction by any Emerald Company (other than EWS with
respect to its Gulf Coast Business) outside the ordinary course of its business;
          (n) any written notice of any claim, whether threatened or pending,
for any material Taxes or notice of any material penalty or deficiency in
respect of any Taxes that has been assessed against any Emerald Party and no
other event has occurred that would be reasonably be expected to cause a
material increase in the Tax reserves or effective Tax rate of any Emerald
Company; or
          (o) any amendment to any Tax Returns, or any election made, any
accounting method or fiscal year adopted, or any position taken in any Tax
Returns relating to any of the Emerald Parties that is inconsistent with any
such election, accounting method, fiscal year or position previously made,
adopted or taken with respect to any Emerald Party.
     3.23 Deposit Accounts; Powers of Attorney; Escheatment.
          (a) Set forth on Section 3.23(a) of the Emerald Disclosure Schedule is
a list, as of the Original Agreement Date, of: (i) the name of each financial
institution in which each such Emerald Company (other than EWS with respect to
its Gulf Coast Business) has accounts or safe deposit boxes; (ii) the names in
which such accounts or boxes are held; and (iii) the type of accounts.
          (b) No Person holds a general or special power of attorney from any
Emerald Company (other than EWS with respect to its Gulf Coast Business).
          (c) Set forth on Section 3.23(c) of the Emerald Disclosure Schedule is
a list of all financial assurance instruments issued by or on behalf of each
Emerald Company (other than EWS with respect to its Gulf Coast Business),
including the names of the surety, the obligee and the obligor for each such
instrument, the penal sum for each such instrument, the purpose of such
instrument, and the termination or renewal date of each such instrument.
          (d) To the Knowledge of the Emerald Parties, there is no property or
obligation of the Emerald Parties, including uncashed checks to vendors,
customers or employees, non-refunded overpayments or credits, that is
escheatable or payable to any state or municipality under any applicable
escheatment or unclaimed property Laws or that may at any time become
escheatable to any state or municipality under any such Laws.
     3.24 Proprietary Rights. Except as set forth on Section 3.24 of the Emerald
Disclosure Schedule, no Emerald Company (other than EWS with respect to its Gulf
Coast Business) owns or has any right or interest in any registered trademarks,
trade names, patents, patent applications or registered copyrights
(“Intellectual Property”) or any license or assignment with respect thereto. No
Emerald Company (other than EWS with respect to its Gulf Coast Business) has
granted to any third party a License or other authorization to use any
Intellectual Property of such Emerald Company (except to any other one or more
of the Emerald Companies) and no third party owns any ownership interest in or
holds any Lien on any Emerald Company’s Intellectual Property (other than with
respect to EWS’ Gulf Coast Business). No Emerald Party has received any
notification that any Emerald Company (other than EWS with respect to its Gulf
Coast Business) has infringed upon or is infringing upon, or has engaged in or

21



--------------------------------------------------------------------------------



 



is engaging in any unauthorized use or misappropriation of, any Intellectual
Property owned by or belonging to any other Person that would reasonably be
expected to have a Material Adverse Effect on such Emerald Company; and there is
no pending or, to the Knowledge of the Emerald Parties, threatened claim, and no
basis for the assertion of any valid claim, against any Emerald Company (other
than EWS with respect to its Gulf Coast Business) with respect to any such
infringement, unauthorized use or misappropriation. Except for software used in
connection with the operation of the Emerald Companies, no Emerald Company
(other than EWS with respect to its Gulf Coast Business) has entered into any
licensing agreements to use the Intellectual Property of third parties, and no
Emerald Company (other than EWS with respect to its Gulf Coast Business) owes to
any third parties royalties for the use of Intellectual Property.
     3.25 Relations with Governments. Since January 1, 2008, no Emerald Company
(other than EWS with respect to its Gulf Coast Business) nor to the Knowledge of
the Emerald Parties, any shareholder, member, manager, director, officer, agent,
employee or other person acting on behalf of any Emerald Company, has used any
funds of any Emerald Company (other than EWS with respect to its Gulf Coast
Business) for improper or unlawful contributions, payments, gifts or
entertainment, or made any improper or unlawful expenditures relating to
political activity to domestic or foreign government officials or others. Each
Emerald Company (other than EWS with respect to its Gulf Coast Business) has
adequate financial controls to prevent such improper or unlawful contributions,
payments, gifts, entertainment or expenditures. To the Knowledge of the Emerald
Parties, no Emerald Company (other than EWS with respect to its Gulf Coast
Business) or any partner, shareholder, member, manager, director, officer,
agent, employee or other person acting on behalf of such Emerald Company, has
accepted or received any improper or unlawful contributions, payments, gifts or
expenditures. To the Knowledge of the Emerald Parties, the Emerald Companies
(other than EWS with respect to its Gulf Coast Business) have at all times
complied, and are in compliance, in all material respects, with the Foreign
Corrupt Practices Act and in all material respects with all foreign laws and
regulations relating to prevention of corrupt practices.
     3.26 Environmental Matters. The Emerald Companies and the Emerald Parties
have made available to the WCA Parties all of the material correspondence,
agreements, notices or other documents related to the items set forth on
Section 3.26 of the Emerald Disclosure Schedule.
     Except as set forth in Section 3.26 of the Emerald Disclosure Schedule:
          (a) the Emerald Companies and all property (whether real or personal)
which is or was formerly leased, used, operated, owned or managed in whole or in
part in any manner by any Emerald Company or any of its organizational
predecessors (individually, any “Business Facility”, and collectively, the
“Business Facilities”) and all operations of the Emerald Companies and their
respective Business Facilities, are in material compliance and to the Knowledge
of Emerald Company have been in material compliance with all applicable
Environmental Laws;
          (b) each Emerald Company and its Business Facilities has obtained and
is in material compliance with all material permits, Licenses, registrations,
approvals and other authorizations (including all applications for all of the
foregoing) required under any

22



--------------------------------------------------------------------------------



 



Environmental Law for the business of such Emerald Company as currently
conducted (collectively, “Environmental Permits”), and Section 3.26(b) of the
Emerald Disclosure Schedule contains an accurate and complete listing of all of
the Business Facilities and all of the material Environmental Permits of each
Emerald Company;
          (c) there is no present, or to the Knowledge of the Emerald Parties,
past event, condition or circumstance that may reasonably be expected to
interfere with the conduct of any Emerald Company’s business in the manner now
conducted relating to such Emerald Company’s compliance with Environmental Laws
or which constitutes a material violation thereof, or which could reasonably be
expected to have a Material Adverse Effect upon the Emerald Parties;
          (d) during the term of each Emerald Company’s ownership of or control
of its Business Facilities (the “Ownership Term”), each Emerald Company and its
respective Business Facilities, and any operations thereon, have not been and
are not currently subject to an Environmental Claim;
          (e) there are no Environmental Claims or investigations pending or, to
the Knowledge of the Emerald Parties, threatened, involving the release or
threat of release of any Polluting Substances from or on (i) any Business
Facility of any Emerald Company, or (ii) any other property where Polluting
Substances generated by any Emerald Company or originating from any Business
Facility of any Emerald Company have been recycled, stored, treated, released or
disposed, or (iii) any property to which Polluting Substances were transported
by any Emerald Company or (iv) any property on which any Emerald Company
performs or performed Remediation;
          (f) there are no Polluting Substances on any Business Facility of any
Emerald Company in an amount or concentration which would require: (i) reporting
to any governmental authority under release reporting, emergency planning, or
similar requirements of Environmental Laws and which have not been so reported;
or (ii) Remediation to comply with the requirements of Environmental Laws;
          (g) no Emerald Company has undertaken Remediation of any facility or
site or entered into any agreement or extended any offer for the payment of
costs associated with such activity;
          (h) each Emerald Company has filed all material notices,
notifications, financial assurance, applications and all similar documents which
are required to be obtained or filed for the operation of its business or the
use or operation of any of its Business Facilities and has not received any
notification that such filings are incomplete or insufficient;
          (i) there are no Environmental Claims covered by any of the Emerald
Companies’ insurance policies for which any Emerald Company has failed to notify
its insurers within contractually required notice periods or for which insurers
have denied coverage or reserved their rights to deny coverage;
          (j) The Emerald Company has not knowingly made false or misleading
statements in any current or prior Environmental Permit or application for an
Environmental

23



--------------------------------------------------------------------------------



 



Permit, including those currently pending, relating to any Emerald Company or
any of its Business Facilities;
          (k) the transactions contemplated by this Agreement will not require
the amendment or transfer of any of the Environmental Permits;
          (l) no Emerald Company is now, and to the Knowledge of the Emerald
Parties, no Emerald Company is reasonably expected to be in the future (based
solely upon the Environmental Laws as they exist on the Closing Date), as a
result of the operation or condition of any Business Facility of any Emerald
Company or the businesses thereon as conducted since January 1, 2007 or at
Closing, subject to any material: (i) contingent liability in connection with
any Release or threatened Release into the environment other than the normal or
routine disposal of solid waste, whether on or off the Properties or any
Business Facility of any Emerald Company; (ii) Remediation requirements under
Environmental Laws, or any reporting requirements related thereto, except for
ordinary closure requirements under Environmental Laws; or (iii) consent order,
compliance order or administrative order relating to or issued under any
Environmental Law;
          (m) there are no obligations, undertakings or liabilities arising out
of or relating to Environmental Laws which any Emerald Company has agreed to,
assumed or retained, by contract or otherwise, except as required by
Environmental Law or referenced in the Environmental Permits; and
          (n) all storage tanks on or under any Business Facility of any Emerald
Company, have been maintained and remediated in material compliance with all
Environmental Laws.
     3.27 No Broker’s or Finder’s Fees. Except for Livingstone Partners LLC, no
agent, broker, investment banker, person or firm has acted directly or
indirectly on behalf of the Emerald Parties or any Emerald Company in connection
with this Agreement or the transactions contemplated herein who will be entitled
to any broker’s or finder’s fee or any other commission or similar fee or
expense, directly or indirectly, in connection with this Agreement or the
transactions contemplated herein.
     3.28 Litigation. There are no Proceedings pending or, to the Knowledge of
the Emerald Parties, threatened against any Emerald Company (other than EWS with
respect to its Gulf Coast Business), or challenging the validity or propriety of
the transactions contemplated by this Agreement or any Environmental Permit or
other permit or governmental authorization; to the Knowledge of the Emerald
Parties, there is no basis or ground for any such Proceedings; and there is no
outstanding order, writ, injunction or decree of any court, administrative
agency, governmental body or arbitration tribunal against any Emerald Party
(other than EWS with respect to its Gulf Coast Business) or its assets, which
relates to or would reasonably be expected to have a Material Adverse Effect on
such Emerald Company. Set forth on Section 3.28 of the Emerald Disclosure
Schedule are all Proceedings known to the Emerald Parties (other than EWS with
respect to its Gulf Coast Business) to have commenced since January 1, 2008 to
which any Emerald Company (other than EWS with respect to its Gulf Coast
Business) was a party, or which, to the Knowledge of the Emerald Parties, were
threatened against any Emerald Company

24



--------------------------------------------------------------------------------



 



(other than EWS with respect to its Gulf Coast Business), or which relate in any
manner to the assets of any Emerald Company (other than EWS with respect to its
Gulf Coast Business).
ARTICLE IV
4. Representations and Warranties of the WCA Parties. Prior to or upon the
execution of this Agreement, the WCA Parties have delivered to EWS Holdings a
schedule (the “WCA Parties’ Disclosure Schedule”) setting forth, among other
things, items the disclosure of which is necessary or appropriate either in
response to an express disclosure requirement contained in any provision hereof
or as an exception to one or more representations or warranties contained in
Article 4. The inclusion of any information in the WCA Disclosure Schedule shall
not be deemed to be an admission or acknowledgment, in and of itself, that such
information is required by the terms hereof to be disclosed, is material to the
WCA Parties, has resulted in or would result in a Material Adverse Effect, or is
outside the ordinary course of business.
     The WCA Parties make the following representations and warranties jointly
and severally, and represent and warrant that all of the following
representations and warranties are true as of the Original Agreement Date:
     4.1 Organization; Standing and Power. The WCA Parties are corporations duly
organized, validly existing and in good standing under the laws of the State of
Delaware and have all requisite power and authority to own, operate and lease
its properties and to carry on its business in the places and in the manner as
now being conducted.
     4.2 Capitalization.
          (a) As of the Original Agreement Date, the authorized capital stock of
WCA Parent consists of 50,000,000 shares common stock and 8,000,000 shares of
preferred stock. No other capital stock is authorized. As of the Original
Agreement Date, there were 20,610,832 shares of WCA Parent Common Stock and
913,802 shares of WCA Parent preferred stock outstanding, and 1,073,957 shares
of WCA Parent Common Stock and no shares of WCA Parent preferred stock were held
in WCA Parent’s treasury. As of the Original Agreement Date, 10,173,640 shares
of WCA Parent Common Stock were reserved for issuance upon the conversion of WCA
Parent preferred stock and the exercise of long-term stock awards, stock options
and other equity-type rewards pursuant to the Fourth Amended and Restated 2004
WCA Waste Corporation Incentive Plan (the “WCA Parent Stock Plan”) and 2,000,000
shares of WCA Parent Common Stock (the “Live Earth Earn-Out Shares”) reserved
for issuance pursuant to the earn-out provisions set forth in the Equity
Interest and Asset Purchase Agreement dated December 9, 2009 by and between WCA
Parent, Live Earth LLC and certain other parties (the “Live Earth Agreement”).
All of the issued and outstanding shares of WCA Parent Common Stock and
preferred stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. Except for the equity awards issuable
pursuant to WCA Parent Stock Plan, the Live Earth Earn-Out Shares and WCA Parent
Common Stock issuable upon conversion of WCA Parent preferred stock, WCA Parent
does not have and is not bound by any outstanding subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of any shares of WCA Parent Common Stock or any other
equity

25



--------------------------------------------------------------------------------



 



securities of WCA Parent or any securities representing the right to purchase or
otherwise receive any shares of WCA Parent Common Stock or preferred stock.
          (b) Section 4.2(b) of the WCA Parties’ Disclosure Schedule attached
hereto sets forth a true and correct list of all of WCA Parent’s Subsidiaries as
of the Original Agreement Date. WCA parent owns, directly or indirectly, all of
the issued and outstanding shares of capital stock of each of the subsidiaries
of WCA Parent, free and clear of all Liens other than Permitted Liens, and all
of such shares are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. No Subsidiary of WCA Parent has or
is bound by any outstanding subscriptions, options, warrants, calls, commitments
or agreements of any character calling for the purchase or issuance of any
shares of capital stock or any other equity security of such subsidiary or any
securities representing the right to purchase or otherwise receive any shares of
capital stock or any other equity security of such subsidiary.
     4.3 Authorization, Validity and Effect of Agreements; Non-contravention.
The execution and delivery of this Agreement by each WCA Party and the
performance of the transactions contemplated herein by each WCA Party have been
duly and validly authorized by each WCA Party. This Agreement constitutes, and
all Transaction Documents when executed and delivered pursuant hereto for value
received will constitute, the valid and legally binding obligations of the WCA
Parties to this Agreement and each of the Transaction Documents to which such
WCA Parties are parties enforceable in accordance with their terms, subject to
(i) applicable bankruptcy, insolvency or other similar laws relating to
creditor’s rights generally and (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law. The execution and
delivery of this Agreement by the WCA Parties and each of the other Transaction
Documents to which such WCA Parties are parties does not, and the consummation
of the transactions contemplated hereby by the WCA Parties will not except as
set forth on Section 4.3 of the WCA Parties’ Disclosure Schedule, (i) require
the consent, approval or authorization of, or declaration, filing or
registration with, any governmental or regulatory authority or any third party;
(ii) result in the breach of any term or provision of, or constitute a default
under, or result in the acceleration of or entitle any party to accelerate,
terminate or modify (whether after the giving of notice or the lapse of time or
both) any obligation under, or result in the creation or imposition of any Lien
upon any part of the property of the WCA Parties pursuant to any provision of
any order, judgment, arbitration award, injunction, decree, indenture, mortgage,
lease, license, lien, or other agreement or instrument to which any WCA Party is
a party or by which it is bound; or (iii) violate or conflict with any provision
of the respective Certificates of Incorporation or Bylaws, each as amended to
the Original Agreement Date and as applicable, of the WCA Parties.
     4.4 SEC Reports; Financial Statements.
          (a) Since January 1, 2008, WCA Parent has filed all reports,
schedules, forms, statements and other documents required to be filed by WCA
Parent under, and in accordance with the requirements of, each of the Securities
Act of 1933, as amended (the “Securities Act”), and the Exchange Act, as the
case may be, and the rules and regulations thereunder (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the

26



--------------------------------------------------------------------------------



 



expiration of any such extension. Except to the extent corrected by subsequent
SEC Reports or amendments to a prior SEC Report, as of their respective dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
at the time when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The certifications of the SEC Reports by
the chief executive officer and the chief financial officer are each true and
correct. No subsidiary of WCA Parent is or has been required to file any form
report, registration statement or other document with the SEC.
          (b) The financial statements and notes contained or incorporated by
reference in the SEC Reports of WCA Parent comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
(i) have been prepared in accordance with GAAP and Regulation S-X of the SEC,
subject, in the case of interim financial statements, to normal recurring
year-end adjustments (the effect of which are not expected to be, individually
or in the aggregate, materially adverse) and the omission of notes to the extent
permitted by Regulation S-X of the SEC and (ii) fairly present in all material
respects the financial position of WCA Parent and its Subsidiaries as of and for
the dates thereof and the results of operations, changes in stockholders’
equity, and cash flows for the periods then ended. The financial statements
referred to in this Section 4.4(b) reflect the consistent application of such
accounting principles throughout the periods involved, except as disclosed in
the notes to such financial statements. No financial statements of any Person
other than WCA Parent and its Subsidiaries are required by GAAP to be included
in the consolidated financial statements of WCA Parent.
          (c) WCA Parent and its Subsidiaries maintain disclosure controls and
procedures required by Rule 13a-15 or 15d-15 under the Exchange Act. Such
disclosure controls and procedures are reasonably designed to ensure that
information required to be disclosed by WCA Parent is recorded and reported on a
timely basis to the individuals responsible for the preparation of WCA Parent’s
filings with the SEC and other public disclosure documents. WCA Parent and its
Subsidiaries maintain internal control over financial reporting (as defined in
Rule 13a-15 or 15d-15, as applicable, under the Exchange Act). WCA Parent has
completed an evaluation of the effectiveness of its internal control over
financial reporting in compliance with Section 404 of the Sarbanes Oxley Act for
the year ended December 31, 2009, and such evaluation concluded that such
controls were effective. WCA Parent has disclosed and identified, based on the
most recent evaluation of its chief executive officer and its chief financial
officer prior to the Original Agreement Date, for WCA Parent’s auditors and the
audit committee of WCA Parent’s board of directors (i) any significant
deficiencies in the design or operation of its internal controls over financial
reporting that are reasonably likely to adversely affect WCA Parent’s ability to
record, process, summarize and report financial information, (ii) any material
weaknesses in internal control over financial reporting and (iii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in WCA Parent’s or its subsidiaries’ internal control over
financial reporting.
          (d) Since the date of the latest unaudited financial statements
included within the SEC Reports, there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect with respect to WCA Parent. Since

27



--------------------------------------------------------------------------------



 



September 30, 2010, each WCA Party (i) has been operated in all material
respects in the ordinary course of business and (ii) has not made any material
changes in its respective capital or corporate structures.
          (e) WCA Parent is in compliance with the applicable listing rules of
NASDAQ and has not received any notice from NASDAQ asserting any non-compliance
with such rules. To the Knowledge of the WCA Parties, each director and
executive officer of WCA Parent has filed with the SEC on a timely basis all
statements required by Section 16(a) of the Exchange Act and the rules and
regulations thereunder.
     4.5 Litigation. Except as set forth in the SEC Reports, there are no
Proceedings pending or, to the Knowledge of the WCA Parties, threatened against
any WCA Parent or any of its Subsidiaries, or challenging the validity or
propriety of the transactions contemplated by this Agreement; to the Knowledge
of the WCA Parties and the Emerald Parties, there is no basis or ground for any
such Proceedings; and there is no outstanding order, writ, injunction or decree
of any court, administrative agency, governmental body or arbitration tribunal
against WCA Parent or any of its Subsidiaries or their respective assets, which
relates to or would reasonably be expected to have a Material Adverse Effect on
WCA Parent or any of its Subsidiaries.
     4.6 Insurance. WCA Parent and its Subsidiaries are presently insured, and
since January 1, 2008, have been insured, for reasonable amounts with
financially sound and reputable insurance companies, against such risks as
companies engaged in a similar business would, in accordance with good business
practice, customarily be insured. Except as would not reasonably be expected to
have a Material Adverse Effect on WCA Parent, all of the insurance policies and
bonds maintained by WCA Parent and its Subsidiaries is in full force and effect,
neither WCA Parent nor any of its Subsidiaries are in material default
thereunder and all material claims thereunder have been filed in due and timely
fashion.
     4.7 Conformity with Law.
          (a) WCA Parent and each of its Subsidiaries has complied in all
material respects with, and neither WCA Parent nor any of its Subsidiaries is in
material default under, any ruling, directive, order, award, judgment or decree
of any Governmental or Regulatory Authority except where such failure would not
be reasonably expected to have a Material Adverse Effect on WCA Parent or any of
its Subsidiaries.
          (b) Except as set forth in the SEC Reports, there are no Proceedings
pending or, to the Knowledge of the WCA Parties, threatened against or affecting
WCA Parent or any of its Subsidiaries, at law or in equity, or before or by any
Governmental or Regulatory Authority and no notice of any Proceeding, pending
or, to the Knowledge of the WCA Parties, threatened, has been received by WCA
Parent or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect on WCA Parent or any of its Subsidiaries.
          (c) Except as set forth in the SEC Reports, WCA Parent and its
Subsidiaries have conducted and are conducting their respective operations in
material compliance with the Law, and to the Knowledge of the WCA Parties,
neither WCA Parent nor any of its Subsidiaries has received any notification of
any asserted present or past unremedied failure by it to comply

28



--------------------------------------------------------------------------------



 



with any Law that would reasonably be expected to have a Material Adverse Effect
on WCA Parent or any of its Subsidiaries.
     4.8 Relations with Governments. No WCA Party nor to the Knowledge of the
WCA Parties, any shareholder, member, manager, director, officer, agent,
employee or other person acting on behalf of any WCA Party, has used any funds
of any WCA Party for improper or unlawful contributions, payments, gifts or
entertainment, or made any improper or unlawful expenditures relating to
political activity to domestic or foreign government officials or others. Each
WCA Party has adequate financial controls to prevent such improper or unlawful
contributions, payments, gifts, entertainment or expenditures. To the Knowledge
of the WCA Parties, no WCA Party, partner, shareholder, member, manager,
director, officer, agent, employee or other person acting on behalf of any WCA
Party, has accepted or received any improper or unlawful contributions,
payments, gifts or expenditures. To the Knowledge of the WCA Parties, the WCA
Parties have at all times complied, and are in compliance, in all material
respects, with the Foreign Corrupt Practices Act and in all material respects
with all foreign laws and regulations relating to prevention of corrupt
practices.
     4.9 Contracts and Commitments.
          (a) Except for this Agreement, neither WCA Parent nor any of its
Subsidiaries is a party to or bound by any contract, arrangement, commitment or
understanding (whether written or oral) which (i) is a material contract (as
defined in Item 601(b)(10) of Regulation S-K of the SEC) to be performed after
the Original Agreement Date that has not been filed or incorporated by reference
in the SEC Reports or (ii) which materially restricts the conduct of any line of
business by WCA Parent or any of its Subsidiaries. Each contract, arrangement,
commitment or understanding of the type described in this Section 4.9 is
referred to herein as a “WCA Contract.”
          (b) Each WCA Contract is a valid and binding obligation of WCA Parent
or such of its Subsidiaries that is a party thereto and, to the Knowledge of the
WCA Parties, of each other party thereto, is in full force and effect, except
where such failure to be in full force and effect would not have or be
reasonably likely to have a Material Adverse Effect on WCA Parent or such of its
applicable Subsidiaries. WCA Parent and each of its Subsidiaries have performed
all obligations required to be performed by them to date under each WCA Contract
to which WCA Parent or such of its Subsidiaries is a party thereto, except where
such nonperformance, individually or in the aggregate, would not have or be
reasonably likely to have a Material Adverse Effect. No event or condition
exists which constitutes or, after notice or lapse of time or both, would
constitute, a material default on the part of WCA Parent or any of its
Subsidiaries to any such WCA Contract, except where such default, individually
or in the aggregate, would not have or be reasonably likely to have a Material
Adverse Effect. To the Knowledge of the WCA Parties, no other party to any WCA
Contract is in default under the terms of any WCA Contract, except where such
default, individually or in the aggregate, would not have or be reasonably
likely to have a Material Adverse Effect.

29



--------------------------------------------------------------------------------



 



     4.10 Absence of Certain Changes or Events.
          (a) Except as disclosed in the SEC Reports filed prior to the Original
Agreement Date, since September 30, 2010, no event has occurred which has
caused, or is reasonably likely to cause, individually or in the aggregate, a
Material Adverse Effect on WCA Parent or any of its Subsidiaries.
          (b) Since September 30, 2010:
               (i) WCA Parent and each of its Subsidiaries has been operated in
all material respects in the ordinary course of business;
               (ii) neither WCA Parent nor any of its Subsidiaries has made any
material changes in its respective capital or corporate structures;
               (iii) no Person (including the WCA Parties) has accelerated,
terminated, modified or cancelled any material contract, agreement or other
instrument or arrangements by which WCA Parent or any of its Subsidiaries is
bound or affected or to which WCA Parent or any of its Subsidiaries is a party;
               (iv) neither WCA Parent nor any of its Subsidiaries has permitted
any material Lien or claim against WCA Parent’s or any of its Subsidiaries’
assets outside the ordinary course of business and no event has occurred which
would reasonably be expected to result in a material impairment to any
significant asset of WCA Parent or any of its Subsidiaries;
               (v) neither WCA Parent nor any of its Subsidiaries has made any
material investment in or loan to any other Person or incurred any material
indebtedness to any other Person;
               (vi) there are no Environmental Claims or investigations pending,
or to the Knowledge of the WCA Parties, threatened, against WCA Parent or any of
its Subsidiaries that would reasonably be expected to be disclosed in any report
filed by WCA Parent pursuant to the Exchange Act;
               (vii) neither WCA Parent nor any of its Subsidiaries has received
any written notice or, to the Knowledge of the WCA Parties, oral notice of any
claim, whether threatened or pending, for any material Taxes or notice of any
material penalty or deficiency in respect of any Taxes that has been assessed
against WCA Parent or any of its Subsidiaries and no other event has occurred
that would be reasonably be expected to cause a material increase in the Tax
reserves or effective Tax rate of WCA Parent or any of its Subsidiaries; and
               (viii) each WCA employee benefit plan (as the term is defined in
Section 3(3) of ERISA, and other arrangements or agreement providing benefits to
any employee or former employee of WCA Parent, its Subsidiaries or any ERISA
Affiliate (collectively, the “WCA Plans”) has been operated and administered in
all material respects in accordance with its terms and applicable law, neither
WCA Parent nor any of its Subsidiaries has received notice of any material
claims, whether threatened or pending (other than routine claims for benefits)
by, on behalf of or against any WCA Plans or trusts related thereto and no other
event has occurred that

30



--------------------------------------------------------------------------------



 



would reasonably be expected to cause WCA Parent or any of its Subsidiaries to
record a material liability or impairment to the value of any assets held with
respect to the WCA Plans.
     4.11 Required Vote. No vote of the stockholders of WCA Parent is required
by law, WCA Parent’s certificate of incorporation or bylaws or otherwise to
approve this Agreement and the transactions contemplated hereby.
     4.12 Financial Capability; Solvency. As of the Closing, WCA Parent will
have sufficient funds to deliver the Cash Purchase Price as and when due, and to
consummate the transactions contemplated by this Agreement. Upon the Closing,
WCA Parent and its Subsidiaries will not be insolvent as defined in Section 101
of Title 11 of the United States Code.
     4.13 Valid Issuance of the Securities. The Closing Shares, when issued,
sold and delivered in accordance with the terms of this Agreement, as
applicable, will be duly authorized, validly issued, fully paid and
nonassessable, and will be free of restrictions on transfer and pre-emptive
rights other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.
     4.14 Offering. The offer, sale and issuance of the Closing Shares as
contemplated by this Agreement is exempt from the registration or qualification
requirements of the Securities Act, and any applicable state securities laws,
and neither WCA Parent nor any authorized agent acting on its behalf will take
any action hereafter that would cause the loss of such exemption.
     4.15 Purchase for Investment. Each of the WCA Parties is acquiring the
Equity Interests for investment and not with a view to distributing all or any
part thereof in any transaction which would constitute a “distribution” within
the meaning of the Securities Act. Each of the WCA Parties acknowledges that
none of the Equity Interests has been registered under the Securities Act and
none of the Emerald Parties is under any obligation to file a registration
statement or similar filing with the SEC or any state agency with respect to the
Equity Interests.
     4.16 Investor Qualifications. Each of the WCA Parties (a) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment in the Equity Interests;
(b) is able to bear the complete loss of its investment in the Equity Interests;
(c) has had the opportunity to ask questions of the Emerald Parties and the
management of each of the Emerald Companies concerning the terms and conditions
of the Equity Interests and the Acquired Businesses; (d) has had the opportunity
to obtain additional information about the Emerald Companies and the Acquired
Businesses and all of such WCA Party’s questions have been answered to their
satisfaction; and (e) is otherwise an “accredited investor” as such term is
defined in Rule 501 promulgated under the Securities Act.
     4.17 No Broker’s or Finder’s Fees. No agent, broker, investment banker,
person or firm has acted directly or indirectly on behalf of the WCA Parties in
connection with this Agreement or the transactions contemplated herein who will
be entitled to any broker’s or finder’s fee or any other commission or similar
fee or expense, directly or indirectly, in connection with this Agreement or the
transactions contemplated herein.

31



--------------------------------------------------------------------------------



 



ARTICLE V
5. Covenants of Both Parties.
     5.1 Emerald Tax Covenants.
          (a) For purposes of the Taxable year in which the transaction
contemplated by this Agreement shall close, the Emerald Parties, at the Emerald
Parties’ sole cost and expense, shall prepare or cause to be prepared and file
or cause to be filed all Tax Returns for the Emerald Companies for all periods
ending on or prior to the Closing Date (after giving effect to any valid
extension of time to file). Prior to the filing of any such Tax Return, the
Emerald Parties shall provide WCA Parent with a substantially final draft of
such Tax Return at least fifteen (15) Business Days prior to the due date for
such Tax Return and shall accept all reasonable comments from WCA Parent. The
Emerald Companies shall promptly upon filing provide WCA Parent with filed
copies of all such Tax Returns. The Emerald Parties shall timely pay to the
appropriate Taxing Authority all Taxes (including estimated Taxes) shown due on
such Tax Returns.
          (b) WCA Parent shall prepare or cause to be prepared and file or cause
to be filed any Tax Returns of any of the Emerald Companies for Tax periods
which begin before the Closing Date and end after the Closing Date. Prior to the
filing of any such Tax Return, WCA Parent shall provide EWS Holdings with a
substantially final draft of such Tax Return at least ten (10) Business Days
prior to the due date for such Tax Return (after taking into account any
extensions to such due date) and shall accept all reasonable comments from EWS
Holdings. EWS Holdings shall pay by cash, check or wire transfer to WCA Parent,
within five (5) days before the date on which Taxes are to be paid with respect
to such periods, an amount equal to the portion of such Taxes which relates to
the portion of such Tax period ending on the Closing Date. For purposes of this
Section 5.1, in the case of any Taxes that are imposed on a periodic basis and
are payable for a Tax period that includes (but does not end on) the Closing
Date, the portion of such Tax which relates to the portion of such Tax period
ending on the Closing Date shall (x) in the case of any Taxes other than Taxes
based upon or related to income, gains or receipts, or employment or payroll
Taxes, be deemed to be the amount of such Tax for the entire Tax period
multiplied by a fraction the numerator of which is the number of days in the Tax
period ending on the Closing Date and the denominator of which is the number of
days in the entire Tax period, and (y) in the case of any Tax based upon or
related to income, gains or receipts, or employment or payroll Taxes, be deemed
equal to the amount which would be payable if the relevant Tax period ended on
the Closing Date. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with past practice of the
Emerald Companies to the extent in compliance with applicable Law.
          (c) The Parties agree to:
               (i) cooperate fully, as and to the extent reasonably requested by
the other Party, in connection with the filing of Tax Returns pursuant to this
Agreement and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information that are reasonably relevant
to any such audit, litigation or other proceeding and making employees

32



--------------------------------------------------------------------------------



 



available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Parties agree (A) to retain
all books and records with respect to Tax matters pertinent to each of the
Emerald Companies relating to any Taxable period beginning before the Closing
until the expiration of the statute of limitations (unless, prior to such
expiration, the WCA Parties deliver a written notice to EWS Holdings requesting
that such books and records be retained and specifying the additional retention
period) of the respective Taxable periods and to abide by all record retention
agreements entered into with any Taxing Authority, and (B) to give the other
Party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other Party so requests, the WCA Parties
or the Emerald Parties, as the case may be, shall allow the other Party to take
possession of such books and records.
          (ii) use their best efforts to obtain any certificate or other
document from any Governmental or Regulatory Authority or any other Person as
may be necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, but not limited to, with respect to the transactions contemplated
hereby).
     (d) Without the prior written consent of WCA Parent, after the execution of
this Agreement and prior to the Closing none of the Emerald Parties shall amend
any Tax Returns, or make any election, adopt any accounting method or fiscal
year, or take any position in any Tax Returns relating to any of the Emerald
Parties that is inconsistent with any such election, accounting method, fiscal
year or position previously made, adopted or taken with respect to any Emerald
Party.
     (e) All sales and transfer taxes, deed taxes, conveyance fees, recording
charges and similar taxes imposed as a result of the transactions contemplated
by this Agreement, together with any interest, penalties or additions to such
transfer taxes (“Transfer Taxes”), shall be borne one-half by WCA Parent and
one-half by EWS Holdings. WCA Parent and EWS Holdings shall cooperate in filing
all necessary Tax Returns under applicable Laws with respect to Transfer Taxes.
     (f) WCA Parent shall inform EWS Holdings of the commencement of any audit,
examination or proceeding (“Tax Contest”) relating in whole or in part to a Tax
Claim for which a WCA Indemnified Person may be entitled to indemnity from EWS
Holdings hereunder. With respect to any Tax Contest for which EWS Holdings is
liable under Article 6 for all Loss relating thereto, EWS Holdings shall be
entitled to control, in good faith, all proceedings taken in connection with
such Tax Contest with counsel satisfactory to WCA Parent; provided, however,
that (x) EWS Holdings shall promptly notify WCA Parent in writing of their
intention to control such Tax Contest, (y) in the case of a Tax Contest relating
to Taxes of the Company for a Tax period beginning before and ending after the
Closing Date, EWS Holdings and WCA Parent shall jointly control all proceedings
taken in connection with any such Tax Contest and (z) if any Tax Contest could
reasonably be expected to have an adverse effect on any WCA Indemnified Person
in any Tax period beginning after the Closing Date, the Tax Contest shall not be
settled or resolved without Buyer’s consent, which consent shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, if notice is
given to EWS Holdings of the commencement of any Tax Contest and EWS Holdings do
not, within ten (10) Business Days after WCA Parent’s notice is given, give
notice to WCA Parent of its election to assume the defense thereof (and in

33



--------------------------------------------------------------------------------



 



connection therewith, acknowledge in writing the indemnification obligations
hereunder of EWS Holdings), EWS Holdings shall be bound by any determination
made in such Tax Contest or any compromise or settlement thereof effected by WCA
Parent. The failure of WCA Parent to give reasonably prompt notice of any Tax
Contest shall not release, waive or otherwise affect EWS Holdings’ obligations
with respect thereto. WCA Parent and the Emerald Companies shall use their
reasonable efforts to provide EWS Holdings with such assistance as may be
reasonably requested by EWS Holdings in connection with a Tax Contest controlled
solely or jointly by EWS Holdings.
     5.2 Regulatory and Other Approvals. The WCA Parties will, as promptly as
practicable, (i) take all commercially reasonable steps necessary or desirable
to obtain all consents, approvals or actions of, make all filings with and give
all notices to Governmental or Regulatory Authorities or any other Person
required of the WCA Parties to consummate the transactions contemplated by this
Agreement or the Transaction Documents, (ii) provide such other information and
communications to such Governmental or Regulatory Authorities or other Persons
as the Emerald Parties or such Governmental or Regulatory Authorities or other
Persons may reasonably request in connection therewith and (iii) cooperate with
the Emerald Parties in connection with the performance of its obligations under
this Section 5.2. To the extent that any involvement from any Emerald Party is
needed, the Emerald Parties agree to reasonably cooperate with and assist the
WCA Parties in the performance of its obligations under this Section 5.2. The
WCA Parties will provide prompt notification to EWS Holdings when any such
consent, approval, action, filing or notice above is obtained, taken, made or
given, as applicable, and will advise Emerald of any communications (and, unless
precluded by Law, provide copies of any such communications that are in writing)
with any Governmental or Regulatory Authority or other Person regarding any of
the transactions contemplated by this Agreement or any of the Transaction
Documents.
     5.3 Interim Conduct of the Business. Until Closing, except for effecting
the Gulf Coast Business Transfer (as defined below) by EWS to EWS Gulf Coast,
the Emerald Parties will conduct their businesses only in the ordinary and usual
course consistent with past practice. The Emerald Parties agrees to promptly
notify WCA Parent of any event or occurrence not in the ordinary course of
business of the Emerald Companies (except for effecting the Gulf Coast Business
Transfer by EWS to EWS Gulf Coast) and any event that could reasonably be
expected to have a material effect on the business of the Emerald Companies.
Without limiting the generality of the foregoing and except for effecting the
Gulf Coast Business Transfer by EWS to EWS Gulf Coast, each Emerald Party will
use commercially reasonable efforts to:
          (a) pay its debts, Taxes and other obligations when due subject to
good faith disputes over such debts or Taxes and obtaining WCA Parent’s consent
(which such consent shall not be unreasonably withheld, conditioned or delayed)
to the filing of material Tax Returns, if applicable;
          (b) preserve intact its relationships with suppliers, customers,
employees, creditors, and others having business dealings with the Emerald
Companies;
          (c) maintain in full force and effect its existing policies of
insurance which affect the Emerald Companies;

34



--------------------------------------------------------------------------------



 



          (d) preserve, protect and maintain all assets of each Emerald Company,
ordinary wear and tear excepted;
          (e) continue performance in the ordinary course of its obligations
under the Contracts and other obligations; and
          (f) take no action which would interfere with or prevent performance
and consummation of this Agreement, including without limitation solicitation
from any other Person, any inquiries or proposals related to the disposition of
all or any portion of the Emerald Companies, or pursuing or engaging in
discussions with respect thereto.
     5.4 WCA Parent’s Approval of Certain Transactions. Until Closing, with
respect to the operation of the Emerald Companies (except for effecting the Gulf
Coast Business Transfer by EWS to EWS Gulf Coast), the Emerald Parties shall
not, without WCA Parent’s prior written consent (which such consent shall not be
unreasonably withheld, conditioned or delayed), except in the ordinary course of
business consistent with past practices, directly or indirectly:
          (a) except for draws from time to time on the Comerica Credit
Facility, incur, commit to incur or permit to be incurred any debt or other
obligation or liability, which increases the liabilities of the Emerald
Companies or results in the creation of a Lien other than a Permitted Lien on
any asset of an Emerald Company;
          (b) sell, assign, transfer, license or otherwise dispose of any
interest in any asset of an Emerald Company;
          (c) enter into any lease of real or personal property or any renewals
thereof involving a rental obligation;
          (d) permit any Lien other than a Permitted Lien or claims against any
assets of an Emerald Company;
          (e) enter into any transaction, contract or commitment or waive any
right, cancel any debt or claim, or voluntarily suffer any extraordinary loss;
          (f) make any capital expenditure or commitments for additions to
property, plant or equipment constituting capital assets on behalf of the
Emerald Companies in an aggregate amount exceeding $50,000;
          (g) enter into any lease or installment purchase agreement providing
for annual payments in excess of $25,000; or
          (h) enter into any agreement to do or engage in any of the foregoing.
     5.5 NASDAQ Listing. WCA Parent agrees to list, prior to the Closing, on
NASDAQ the Closing Shares to be issued hereunder.

35



--------------------------------------------------------------------------------



 



     5.6 Pre-Closing Access. The Emerald Parties agree that upon reasonable
notice and subject to applicable Laws relating to the exchange of information,
between the Original Agreement Date and the Closing, the Emerald Parties will
permit representatives of the WCA Parties to have access at all reasonable
times, and in a manner so as not to interfere unreasonably with the normal
business operations of the Emerald Companies, to the premises, properties,
personnel, books, records (including Tax records), contracts, and documents of
or pertaining to the Emerald Companies and to the Emerald Company Employees.
     5.7 Employee Matters. Except as may be required by Law and with respect to
effecting the Gulf Coast Business Transfer by EWS to EWS Gulf Coast, the Emerald
Parties will refrain from directly or indirectly:
          (a) making any material representation or promise, oral or written, to
any Emerald Company Employee concerning any Benefit Plan, except for statements
as to the rights or accrued benefits of any Emerald Company Employee under the
terms of any Benefit Plan;
          (b) making any increase in the salary, wages or other compensation of
any Emerald Company Employee;
          (c) adopting, entering into or becoming bound by any Benefit Plan,
employment-related Contract or collective bargaining agreement with respect to
the Acquired Businesses or any of the Emerald Company Employees, or amending,
modifying or terminating (partially or completely) any such Benefit Plan,
employment-related Contract or collective bargaining agreement, except to the
extent required by applicable Law; or
          (d) establishing or modifying any (i) targets, goals, pools or similar
provisions in respect of any fiscal year under any Benefit Plan or any
employment-related Contract or other compensation arrangement with or for
Emerald Company Employees or (ii) salary ranges, increase guidelines or similar
provisions in respect of any Benefit Plan or any employment-related Contract or
other compensation arrangement with or for Emerald Company Employees.
          (e) EWS Holdings will administer each Benefit Plan, or cause the same
to be so administered, in all material respects in accordance with the
applicable provisions of the Code, ERISA and all other applicable Laws. EWS
Holdings will promptly notify WCA Parent in writing of each receipt by the
Emerald Parties (and furnish WCA Parent with copies) of any notice of
investigation or administrative proceeding by the IRS, Department of Labor, the
Pension Benefit Guaranty Corporation or other Person involving any Benefit Plan.
          (f) Prior to Closing, the Parties shall cooperate and take such
actions reasonably necessary and appropriate to provide for the transition of
the Emerald Company Employees and the provision of benefits to such Emerald
Company Employees up to and following the Closing Date.
     5.8 Notice of Developments. Each Party will give prompt written notice to
the other Party of any fact, event or circumstances known to it that (i) is
reasonably likely, individually or taken together with all other facts, events
and circumstances known to it, to result in any Material Adverse Effect or
(ii) would cause or constitute a material breach of any of its representations,
warranties or covenants in this Agreement. Except as otherwise provided in this
Agreement, no

36



--------------------------------------------------------------------------------



 



disclosure by any Party pursuant to this Section, however, shall be deemed to
amend or supplement any schedule hereto or to prevent or cure any
misrepresentation or breach of warranty.
     5.9 Exclusivity . Until the earlier of the Closing or the termination of
this Agreement in accordance with Article 8, no Emerald Party nor any of its
Affiliates will solicit, initiate, encourage, negotiate or enter into any
agreement regarding the submission of any proposal or offer from any Person
other than the WCA Parties relating to the acquisition of all or any portion of
the equity interests or the assets of any Emerald Company (other than the Gulf
Coast Business) (including any acquisition structured as a merger,
consolidation, or share exchange).
     5.10 Confidentiality. Neither the Emerald Parties nor any direct or
indirect subsidiary of EWS Holdings shall disclose to any Person or make use of
any trade secrets or confidential information of the Emerald Companies
(collectively, “Emerald Confidential Information”), other than (i) to disclose
the Emerald Confidential Information to the WCA Parties and its counsel, (ii) in
the ordinary course of business prior to the Effective Time or (iii) with
respect to the ownership or operation of the Gulf Coast Business by EWS Holdings
or any of its Affiliates (or any successor in interest thereto) prior to and
after the Effective Time. The term “Emerald Confidential Information” does not
include any trade secrets or confidential information of the Emerald Companies
that (i) is or becomes generally available to the public other than as a result
of a disclosure by any Emerald Party or any direct or indirect subsidiary of EWS
Holdings prior to the Effective Time or by EWS Holdings or any direct or
indirect subsidiary of EWS Holdings (but excluding any Emerald Company)
(collectively the “Emerald Restricted Parties”) after the Effective time, in
either case in violation of this Section 5.10, (ii) lawfully becomes available
to any Emerald Restricted Party after the Effective Time hereof on a
nonconfidential basis from a source not bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
any Emerald Restricted Party or (iii) is independently developed by or on behalf
of Emerald Restricted Party without use of or reference to any Emerald
Confidential Information. In the event that any Emerald Party or any direct or
indirect subsidiary of EWS Holdings prior to the Effective Time or any Emerald
Restricted Party after the Effective Time is requested or required (by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand or other similar or equivalent
process) to disclose any of the Emerald Confidential Information, such party
shall, to the extent lawfully permitted, provide WCA Parent with written notice
of any such request or requirement so that WCA Parent may seek (at WCA Parent’s
sole cost and expense) a protective order or other appropriate remedy, consult
with such party with respect to taking steps to resist or narrow the scope of
such request or legal process and/or waive compliance, in whole or in part, with
the provisions of this Section 5.10. If, in the absence of a protective order or
other remedy or the receipt of a waiver by WCA Parent, such Emerald Party or
Emerald Restricted Party, as the case may be, is nonetheless, upon the advice of
its legal counsel, legally compelled to disclose any Emerald Confidential
Information, such party may, without liability under this Section 5.10, disclose
only that portion of such Emerald Confidential Information that such counsel
advises that such party is legally required to be disclosed, provided that such
party exercises its good faith efforts to preserve the confidentiality of the
Emerald Confidential Information, including, without limitation, by cooperating
with WCA Parent (at WCA Parent’s sole cost and expense) to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded such Emerald Confidential Information. Without

37



--------------------------------------------------------------------------------



 



limiting the right of the WCA Parties to pursue all other legal and equitable
rights available to it for violation of this Agreement by the any Emerald Party
or any direct or indirect subsidiary of EWS Holdings or their respective agents,
it is agreed that other remedies cannot fully compensate the WCA Parties for
such a violation and that the WCA Parties shall be entitled to injunctive relief
to prevent violation or continuing violation thereof. It is the intent and
understanding of each party hereto that if, in any action before any court or
agency legally empowered to enforce this Agreement, any term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency. Notwithstanding anything to the contrary in
this Agreement, each WCA Party acknowledges and recognizes that the Emerald
Restricted Parties or their Affiliates either are or may from time to time be
engaged in one or more lines of business that directly or indirectly compete
with one or more of the WCA Parties or their Affiliates (a “Competing
Business”). Each WCA Party agrees and recognizes that nothing in this Section
5.10 shall (i) prevent, deter, limit or hinder, in any way, any Emerald
Restricted Party or any of their Affiliates or their respective successors in
interest from engaging in any Competing Business, including, but not limited to,
the Gulf Coast Business and (ii) restrict any Emerald Restricted Party’s use of
any of its overall knowledge and understanding of the waste services industry.
     5.11 Publicity. No Emerald Party shall issue a press release or other
public disclosure without advance approval thereof by WCA Parent except to the
extent required by Law. EWS Holdings shall have the right to review and comment
on any press release or other public disclosure issued by WCA Parent concerning
this Agreement or the transactions contemplated hereby.
     5.12 Legal Requirements. Each of Emerald Parties and the WCA Parties will
take all reasonable actions necessary to comply promptly with all legal
requirements which may be imposed on them with respect to the consummation of
the transactions contemplated by this Agreement or the Transaction Documents and
will promptly cooperate with and furnish information to any Party necessary in
connection with any such requirements imposed upon such other Party in
connection with the consummation of the transactions contemplated by this
Agreement or the Transaction Documents.
     5.13 Further Assurances. Subject to the terms and conditions of this
Agreement, the Emerald Parties and the WCA Parties each agree to use reasonable
best efforts in good faith and to cause to be taken, such further actions and
execute such other documents as may be reasonably required to promptly fulfill
the conditions to the Closing, permit the consummation of the transactions
contemplated under this Agreement and to further secure to each party the rights
intended to be conferred hereby and the other agreements ancillary to the
transactions contemplated hereby.
     5.14 Financial Statements.
          (a) As promptly as reasonably practicable and in any event on or
before the twentieth day of each month from the Original Agreement Date to the
Closing Date, EWS Holdings shall deliver to WCA Parent the internal monthly
unaudited financial statements (balance sheet, statement of operations and
statement of cash flows) of the Emerald Companies for the prior month.

38



--------------------------------------------------------------------------------



 



          (b) EWS Holdings shall provide unaudited financial statements for each
of the Emerald Companies for the three months ending December 31, 2010 on or
prior to March 31, 2011.
     5.15 Real Property Documents. As promptly as practicable following the
execution hereof, WCA Waste will obtain a commitment for title insurance from
Chicago Title Insurance Company (the “Title Insurer”) with respect to real
property located in Florida covering the Emerald Companies’ Real Property,
together with copies of all documents evidencing title exceptions thereon, and
an updated survey of such real property. Copies of such commitments for title
insurance and updated surveys shall be provided to EWS Holdings. All such title
insurance policies and any fees or other expenses related thereto shall be paid
for by WCA Parent.
     5.16 Use of Emerald Company Name. Promptly following the Closing, WCA
Parent shall take all necessary action to change the company name of EWS.
Following the Closing, neither WCA Parent nor any of its Subsidiaries will use
the terms “Emerald” or “EWS” in connection with the businesses of the Emerald
Companies. Notwithstanding the foregoing, WCA Parent and its Subsidiaries shall
be entitled to keep the names “Emerald,” “Emerald Waste Services,” “EWS” or
other similar names on assets of the Emerald Companies, including vehicles and
containers, for a period not to exceed 18 months following Closing. In addition,
WCA Parent and its Subsidiaries may use the names “Emerald,” “Emerald Waste
Services,” “EWS” or other similar names to the extent reasonably necessary to
obtain all rights, benefits and privileges under any agreement to which an
Emerald Company is a party.
     5.17 Closure Financial Assurances; Other Bond Obligations. The Parties
acknowledge that, notwithstanding any limitation of this Agreement to the
contrary, at Closing the WCA Parties shall succeed to all the closure and
post-closure obligations and liabilities as well as any new, continuing or
recurring compliance obligations associated with the Gainesville Transfer
Station (all such foregoing obligations and liabilities, the “Transfer Station
Liabilities”). Any and all performance bonds, collection bonds and other types
of bonds or any other kind of financial assurance provided related to the
Gainesville Transfer Station in effect prior to the Closing Date, each of which
is set forth on Schedule 5.17 hereto, shall be assumed by a WCA Party or
terminated on or prior to the Closing Date and any associated collateral shall
be returned as directed by EWS Holdings. The WCA Parties shall obtain all
performance bonds, collection bonds and other types of bonds related to the
Gainesville Transfer Station and provided financial assurance in connection
therewith required by and in accordance with applicable Laws and such bonds
shall be effective as of the Closing Date.
     5.18 Updated Disclosure: Breaches.
          (a) From and after the Original Agreement Date until the Closing each
Party hereto shall promptly notify the other Parties hereto in writing of
(i) the occurrence, or non-occurrence, of any event that would be likely to
cause any condition to the obligations of any Party to effect the transactions
contemplated by this Agreement not to be satisfied or (ii) the failure of any
WCA Party or any Emerald Party, as the case may be, to comply with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it
pursuant to this Agreement that would be likely to result in any condition to
the obligations of any Party to effect

39



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement not to be satisfied; provided,
however, that the delivery of any notice pursuant to this Section 5.18 shall not
otherwise limit or affect the remedies available hereunder to the Parties
receiving such notice.
          (b) Until the Closing, the Emerald Parties shall have the continuing
obligation to promptly amend or supplement the information contained in the
Emerald Disclosure Schedule with respect to any matter heretofore existing or
hereafter discovered that was in existence on the Original Agreement Date or
hereafter arising which, if existing, occurring or known as of the Original
Agreement Date, would have been required to be set forth or described in the
Emerald Disclosure Schedule or which is otherwise necessary to correct any
information in the Emerald Disclosure Schedule which has been rendered
inaccurate thereby.
          (c) Neither the amendment or supplementation of the Emerald Disclosure
Schedule pursuant to the obligation in Section 5.18(b) nor any disclosure after
the Original Agreement Date of the untruth of any representation and warranty
made in this Agreement shall operate as a cure of any breach of (i) the failure
to disclose the information or (ii) any untrue representation or warranty made
herein. Notwithstanding the foregoing, if such supplementation by an Emerald
Party (x) is consented to in writing by WCA Parent or (y) was provided to WCA
Parent not less than five (5) Business Days prior to the Closing Date and
discloses any fact or set of facts that, either singly or in the aggregate with
other facts disclosed pursuant to such obligation, is not, or is not reasonably
likely to result in, a Material Adverse Effect on the Emerald Companies, such
supplementation shall be deemed to cure any such untrue representation or
warranty, and such representation or warranty, as so supplemented, shall be
deemed to have been amended accordingly.
     5.19 Gulf Coast Business. EWS shall take all necessary actions to transfer
the Gulf Coast Assets and Gulf Coast Liabilities to EWS Gulf Coast (the “Gulf
Coast Business Transfer”). The assets and liabilities of EWS that remain with
EWS following the Gulf Coast Business Transfer will be as set forth on
Schedule 5.19.
     5.20 Post-Closing Transfer of Gulf Coast Contracts. To the extent that any
contract, license, permit or other asset pertaining to the Gulf Coast Business
has not been previously assigned, transferred or contributed (“Transferred”) by
EWS to EWS Gulf Coast on or prior to the Closing because such contract, license,
permit or other asset is not capable of being Transferred without the consent,
approval, novation or waiver of a third Person or a Governmental or Regulatory
Authority and such consent, approval, novation or waiver has not been able to be
obtained from such third Person or a Governmental or Regulatory Authority by the
Emerald Parties on or prior to the Closing, then from and after the Closing the
WCA Parties (including each Emerald Company) will cooperate with EWS Holdings
and its remaining Subsidiaries (including EWS Gulf Coast) in obtaining each such
consent, approval, novation or waiver and, in the interim, shall provide to EWS
Gulf Coast the benefits (and the burdens) of any such contract, license, permit
or other asset until each such contract, license, permit or other asset has been
Transferred to EWS Gulf Coast.
     5.21 Escrow Agreements. The Parties shall take all necessary actions to
agree upon the terms and conditions of the Escrow Agreement prior to the
Closing.

40



--------------------------------------------------------------------------------



 



ARTICLE VI
6. Survival of Covenants, Representations and Warranties; Indemnification.
     6.1 Survival of Covenants, Representations, and Warranties.
          (a) The representations and warranties of the Parties contained in
this Agreement shall survive the Closing hereunder and continue in full force
and effect for eighteen (18) months following the Closing Date (“R&W Expiration
Date”). EWS Holdings shall be obligated to indemnify the WCA Indemnified Parties
for (i) any Claims (other than Environmental Claims or Tax Claims) for a period
of two (2) years following the Closing Date and (ii) any Environmental Claims or
Tax Claims for three (3) years following the Closing Date (each, a “Claims
Expiration Date” and, together with the R&W Expiration Date, each an “Expiration
Date”).
          (b) No Party shall be obligated to indemnify any other Party pursuant
to this Article 6 for any Claim that is first made after the applicable
Expiration Date. Claims pursuant to this Article 6 first made prior to an
applicable Expiration Date shall be subject to indemnity pursuant to this
Article 6 throughout the entirety of the Proceeding or Proceedings arising out
of such Claim, notwithstanding the fact that such Proceeding or Proceedings may
extend beyond the applicable Expiration Date.
     6.2 Indemnification by Emerald. From and after the Closing, subject to the
limitations set forth in this Article 6, for Claims for indemnification made
under this Section 6.2, EWS Holdings will, from and after Closing and during the
period prior to the Expiration Date, unconditionally, absolutely and irrevocably
agree to and shall defend, indemnify and hold harmless the WCA Parties and each
of their respective subsidiaries, shareholders, Affiliates, officers, directors,
employees, counsel, accountants, agents, successors, assigns, heirs and legal
and personal representatives (the WCA Parties and all such Persons are
collectively referred to as “WCA Indemnified Persons”) from and against, and
shall reimburse the WCA Indemnified Persons for, each and every Loss paid,
imposed on or incurred by the WCA Indemnified Persons relating to, resulting
from or arising out of: (a) any inaccuracy in any representation or warranty of
any Emerald Party under this Agreement, (including the schedules hereto), or any
breach or nonfulfillment of any covenant, agreement or other obligation of any
Emerald Party under this Agreement or any Transaction Document delivered
pursuant hereto and (b) all Claims arising with respect to facts, conditions,
events, operations and circumstances existing prior to the Closing Date other
than facts, conditions, events, operations and circumstances disclosed in the
Emerald Disclosure Schedule or any Transfer Station Liabilities; provided,
however, in the event of any Claim that arises with respect to facts,
conditions, events, operations and circumstances arising both before and after
the Closing Date, EWS Holdings’ indemnification obligations shall be limited to
such matters arising with respect to facts, conditions, events, operations and
circumstance on or prior to the Closing Date.
     6.3 Indemnification by the WCA Parties. For claims for indemnification made
under this Section 6.3, the WCA Parties will, from and after Closing and during
the period prior to the R&W Expiration Date, jointly and severally,
unconditionally, absolutely and irrevocably agree to and shall defend, indemnify
and hold harmless EWS Holdings and its subsidiaries (other

41



--------------------------------------------------------------------------------



 



than the Emerald Companies), shareholders, Affiliates, officers, directors,
employees, counsel, accountants, agents, successors, assigns, heirs and legal
and personal representatives (EWS Holdings and all such Persons are collectively
referred to as “Emerald Indemnified Persons”) from and against, and shall
reimburse the Emerald Indemnified Persons for, each and every Loss paid, imposed
on or incurred by Emerald Indemnified Persons, directly or indirectly, relating
to, resulting from or arising out of any inaccuracy in any representation or
warranty of any WCA Party under this Agreement, (including the schedules
hereto), or any breach or nonfulfillment of any covenant, agreement or other
obligation of any WCA Party under this Agreement or any Transaction Document
delivered pursuant hereto.
     6.4 Notice and Defense of Claims.
          (a) Third Party Claims. In the event that, subsequent to the Closing,
any Third Party Claim shall be brought or asserted under this Article 6 against
a Party (or any successor thereto) (each such Party, an “Indemnified Person”) in
respect of which indemnity may be sought under this Article 6 from another Party
(or any successor thereto) (each such Party, an “Indemnifying Person(s)”), the
Indemnified Person shall give prompt written notice of such Third Party Claim,
together with a statement of any available information regarding such claim, to
the Indemnifying Person within ten (10) days after learning of such claim (or
within such shorter time as may be necessary to give the Indemnifying Party a
reasonable opportunity to respond to and defend such claim). The Indemnifying
Person shall have the right upon written notice to the Indemnified Person,
within thirty (30) days after receipt from the Indemnified Person of notice of
such claim, to conduct at its expense the defense against such claim in its own
name, or if necessary in the name of the Indemnified Person. In the event that
the Indemnifying Party elects to conduct the defense of the subject claim, the
Indemnifying Party shall employ counsel reasonably satisfactory to the
Indemnified Person and pay all expenses of such counsel and the Indemnified
Person will cooperate with and make available to the Indemnifying Person such
assistance and materials as may be reasonably requested by such Indemnifying
Person. In no event shall any Indemnified Person be required to make any
expenditure or bring any cause of action to enforce the Indemnifying Person’s
obligations and liability under and pursuant to the indemnifications set forth
in this Article 6. In addition, the filing of a Proceeding shall not be required
as a condition or prerequisite to the Indemnifying Person’s obligations under
this Article 6, if the Indemnified Person is required to expend sums for
investigation or remedial purposes as a result of a threatened Third Party
Claim. The Indemnified Person shall have the right to employ separate counsel in
any of the foregoing Third Party Claims and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Person unless the Indemnified Person shall in good faith, upon
advice of counsel, determine that there exist actual or potential conflicts of
interest which make representation by the same counsel inappropriate. The
Indemnified Person’s right to participate in the defense or response to any
Third Party Claim should not be deemed to limit or otherwise modify its
obligations under this Article 6, provided that the Indemnified Person shall
have the right to compromise and settle such Third Party Claim only with the
prior written consent of the Indemnifying Person. In the event that the
Indemnifying Person, within thirty (30) days after notice of any such Third
Party Claim, fails to assume the defense thereof, the Indemnified Person shall
have the right to undertake the defense, compromise or settlement of such Third
Party Claim for the account of the Indemnifying Person, subject to the right of
the Indemnifying Person to assume the defense of such Third Party Claim with
counsel reasonably

42



--------------------------------------------------------------------------------



 



satisfactory to the Indemnified Person at any time prior to the settlement,
compromise or final determination thereof. Anything in this Article 6 to the
contrary notwithstanding, the Indemnifying Person shall not, without the
Indemnified Person’s prior written consent, settle or compromise any Third Party
Claim or consent to the entry of any judgment with respect to any Third Party
Claim for anything other than money damages paid by or on behalf of the
Indemnifying Person. If an offer is made to settle a Third Party Claim, which
offer the Indemnifying Person is permitted to settle under this Section 6.4(a)
only upon the prior written consent of the Indemnified Person, and the
Indemnifying Person desires to accept and agree to such offer, the Indemnifying
Person will give prompt written notice to the Indemnified Person to that effect.
If the Indemnified Person does not consent to such firm offer within twenty
(20) days after its receipt of such notice, the Indemnified Person may continue
to contest or defend such Third Party Claim and, in such event, the maximum
liability of the Indemnifying Person as to such Third Party Claim (subject to
the limitations set forth in this Article 6, including, but not limited to,
Section 6.6) will not exceed the amount of such settlement offer, plus costs and
expenses paid or incurred by the Indemnified Person through the date such
settlement offer is given to the Indemnified Person to the extent such amount is
otherwise indemnifiable hereunder. The Indemnifying Person may, without the
Indemnified Person’s prior written consent, settle or compromise any such Third
Party Claim or consent to entry of any judgment with respect to any such Third
Party Claim that requires solely the payment of money damages by or on behalf of
the Indemnifying Person and that includes as an unconditional term thereof the
release by the claimant or the plaintiff of the Indemnified Person from all
liability in respect of such Proceeding. The Indemnifying Person shall be liable
(subject to the limitations set forth in this Article 6, including, but not
limited to, Section 6.6) for any settlement of any Third Party Claim effected
pursuant to and in accordance with this Section 6.4(a) and for any final
judgment (subject to any right of appeal), and the Indemnifying Person shall
indemnify and hold harmless (subject to the limitations set forth in this
Article 6, including, but not limited to, Section 6.6) an Indemnified Person
from and against any Loss by reason of such settlement or judgment. No
Indemnified Person shall take any action the purpose of which is to prejudice
the defense of any Third Party Claim subject to indemnification hereunder or to
induce a third party to assert a Third Party Claim subject to indemnification
hereunder.
          (b) Direct Claims. It is the intent of the Parties that all Direct
Claims by an Indemnified Person against a Party not arising out of a Third Party
Claim shall be subject to and benefit from the terms of this Article 6. Any
Direct Claim may only be asserted by giving the Indemnifying Party reasonably
prompt written notice thereof, and the Indemnifying Party will have a period of
thirty (30) days within which to satisfy such Direct Claim. If the Indemnifying
Party does not so respond within such thirty (30) day period, the Indemnifying
Party will be deemed to have rejected such Direct Claim (a “Dispute”), in which
event the Indemnified Person and the Indemnifying Party will attempt in good
faith to resolve through negotiation such Dispute.
     6.5 Payment and Interest. The Indemnifying Person shall make any payment
required to be made under this Section 6.5 in immediately available funds and on
demand; provided that EWS Holdings may make payments required to be made under
this Article 6 through the delivery of all or a portion of the Indemnification
Shares pursuant to the terms of the Escrow Agreement and until such time as the
Indemnification Shares are exhausted. Indemnification Shares shall be deemed to
have a per share value equal to the closing sales price

43



--------------------------------------------------------------------------------



 



of WCA Parent’s common stock as reported on NASDAQ for the ten (10) Trading Days
ending one (1) Trading Day prior to the date on which such indemnification claim
is fully and finally resolved pursuant to the procedures set forth in this
Article 6 (the “Share Value”). Any amounts or payments required to be paid by an
Indemnifying Person under this Section 6.5 which are not paid within sixty (60)
days of receipt by the Indemnifying Person of the Indemnified Person’s demand
therefor shall thereafter be deemed delinquent, and the Indemnifying Person
shall pay to the Indemnified Person immediately upon demand, interest at the
rate of eight percent (8%) per annum, from the date such payment becomes
delinquent to the date of payment of such delinquent sums. The WCA Parties and
the Emerald Parties agree that the Share Value has been agreed upon solely for
the purpose of satisfying indemnification claims hereunder and that such Share
Value may not be the fair market value of each share of WCA Parent Common Stock
on such relevant date.
     6.6 Limits of Liability.
          (a) Except as set forth in Section 6.6(b) below and in the case of
fraud or intentional misconduct of the WCA Parties, the liability of the WCA
Parties to the Emerald Parties under this Agreement shall not exceed $4,500,000
(the “WCA Cap”). Except in the case of fraud or intentional misconduct of the
Emerald Parties, the liability of EWS Holdings to the WCA Parties under this
Agreement shall not exceed $4,500,000 (the “Emerald Cap”); provided, however, if
there has not been any Claim made by any WCA Indemnified Person pursuant to
Article 6 prior to or on the date the First Indemnification Shares are released
from the Escrow Fund pursuant to the terms of the Escrow Agreement, then after
such date the “Emerald Cap” shall instead be an amount not in excess of
$3,600,000. The liability of EWS Holdings shall not exceed the interest of EWS
Holdings in the Indemnification Shares and neither EWS Holdings nor any Emerald
Equity Holder shall have any further liability pursuant to this Article 6 once
all Indemnification Shares have been released or otherwise distributed from the
Escrow. No such party shall be obligated to provide indemnification under this
Agreement for any damage until the aggregate indemnifiable Losses exceed
$150,000 (the “Threshold”).
          (b) Notwithstanding the limits set forth in (a) above, no Party’s
indemnity obligations hereunder shall be subject to the Threshold, nor shall be
limited to the respective Party’s Cap with respect to any obligations of the
respective Parties (including all subsidiaries thereof) to indemnify for Tax
Claims; provided that any such indemnity obligations shall be subject to the
provisions of Section 6.2.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the following limitations shall apply to claims under this Article 6
or otherwise made with respect to this Agreement or any Transaction Agreement:
               (i) The amount of any Losses to which the WCA Parties are
entitled with respect to any claim pursuant to this Article 6 shall be reduced
by (A) the amount of any payment recovered or recoverable by the WCA Parties
with respect such Losses from any insurance provider or any other third party
and (B) the amount of any cash Tax benefit, as determined by WCA Parent in good
faith after consultation with its tax advisors, realizable by WCA Parent or its
Subsidiaries that is attributable to the Losses to which such claim relates. If
an Indemnified Person receives any amounts under applicable insurance policies,
or from any

44



--------------------------------------------------------------------------------



 



other third party alleged to be responsible for any Losses, subsequent to an
indemnification payment by an Indemnifying Party, then such Indemnified Person
shall promptly reimburse such Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Person, net
of any expenses reasonably incurred by such Indemnified Person in collecting
such amount; provided that if a portion of any Losses incurred by a WCA
Indemnified Person was not indemnified due to the operation of the Emerald Cap,
then such WCA Indemnified Person will only be required to reimburse EWS Holdings
if and to the extent the amount received by such WCA Indemnified Person exceeds
the amount of the non-indemnified Losses. Each Indemnified Person shall use
commercially reasonable efforts to collect any amounts available from such other
third party alleged to have responsibility therefor (but shall not be required
to seek payment from any insurance coverage) prior to making any claim for
indemnification under this Article 6.
               (ii) In no event shall any Indemnifying Person have any
obligation or liability for (A) any Losses that are consequential, in the nature
of lost profits (including, without limitation, loss of profit or revenue, any
multiple of reduced cash flow or any adjustment based on price to earnings or
similar ratios), interference with operations, or loss of customers, tenants,
lenders, investors or buyers, diminution in the value of property, special or
punitive or otherwise not actual out-of-pocket damages, or (B) any Losses
arising from or relating to, directly or indirectly, any act, omission or
transaction carried out by or at the express written request of the WCA Parties
before, on or after the Closing Date, including, without limitation, any change
in the accounting policies, practices or procedures of the Emerald Companies
after the Closing.
               (iii) Any liability for indemnification hereunder shall be
determined without duplication of recovery by reason of the state of facts
giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement. Without limiting the foregoing,
amounts paid in accordance with Section 1.4 with respect to Deferred Revenue
shall not be subject to duplication (e.g., in the event or to the extent that an
inaccuracy in the Emerald Companies’ financial statement representations gives
rise to such adjustment).
               (iv) Each Indemnified Party shall take, and shall cause their
respective Affiliates to take, all reasonable steps to mitigate and otherwise
minimize its Losses to the extent reasonably possible upon and after becoming
aware of any event which would reasonably be expected to give rise to any
Losses.
          (d) From and after the Closing, except with respect to claims for
equitable relief, including, without limitation, specific performance, or claims
based on fraud or intentional misrepresentation, made with respect to breaches
of any covenant or agreement contained in this Agreement or the Transaction
Documents, the rights provided to the WCA Indemnified Persons and the Emerald
Indemnified Persons under this Article 6 shall be the sole and exclusive
remedies of the Parties and their respective Affiliates with respect to claims
under this Agreement or otherwise relating to the transactions contemplated
hereby. Without limiting the generality of the foregoing, in no event shall any
Party, its successors or permitted assigns be entitled to claim or seek
rescission of the transactions contemplated by this Agreement.

45



--------------------------------------------------------------------------------



 



ARTICLE VII
7. Conditions to Closing.
     7.1 Conditions to the WCA Parties’ Obligations. The obligations of the WCA
Parties to consummate the Closing are subject to the fulfillment or waiver by
WCA Parent in writing on or before the Closing of each of the following
conditions by the Emerald Parties:
          (a) Representations and Warranties. The representations and warranties
of the Emerald Parties contained in Article 3 shall be true and correct on and
as of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing, except where the
failure of any such representation or warranty to be true and correct would not
reasonably be expected to have a Material Adverse Effect.
          (b) Performance. The Emerald Parties shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement or
the Transaction Documents that are required to be performed or complied with by
it on or before the Closing, except where the failure to so perform would not
reasonably be expected to have a Material Adverse Effect.
          (c) No Actions or Proceedings. No Proceeding shall be pending or
threatened in writing before any Governmental or Regulatory Authority which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement or the Transaction Documents.
          (d) Government Approvals. All authorizations, permits, consents,
orders or approvals of, or declarations or filings with, or expiration of
waiting periods imposed by, any Governmental or Regulatory Authority necessary
for the consummation of the transactions contemplated by this Agreement shall
have been filed, occurred or been obtained.
          (e) Third-Party Consents. All consents or waivers listed on
Schedule 7.1(e) shall have been obtained.
          (f) SAS No. 100 Review. WCA Parent shall have received from the
Emerald Companies independent audit firm a Statement on Accounting Standards
(SAS) No. 100 review of the financial statements of the Emerald Companies for
each of the three month periods ended March 31, 2010, June 30, 2010 and
September 30, 2010 and the nine-month period ended September 30, 2010.
          (g) Title to Real Property. Based on the review of the title
commitments, title exception documents and updated surveys obtained by the WCA
Parties pursuant to Section 5.15, the title to the Emerald Companies Real
Property are reasonably satisfactory to WCA Parent, and the Title Insurer is
ready, willing and able to issue at Closing, subject to the payment of the
appropriate premium therefor, title insurance policies in a form reasonably
satisfactory to WCA insuring the title to such properties subject to no
exceptions other than those that are reasonably acceptable to WCA Parent or
which constitute Permitted Liens.

46



--------------------------------------------------------------------------------



 



          (h) Emerald Parties’ Deliveries. The applicable Emerald Parties shall
have delivered, or caused to be delivered, to WCA Parent the following (which in
each case shall be in form and substance satisfactory to WCA Parent):
               (i) Compliance Certificate. An authorized officer of EWS Holdings
shall have delivered to WCA Parent at the Closing a certificate stating that the
conditions specified in Sections 7.1(a) and (b) have been fulfilled.
               (ii) Secretary’s Certificate. The Secretary of EWS Holdings shall
have delivered to WCA Parent at the Closing a certificate stating that all
approvals necessary to consummate the transactions contemplated by this
Agreement have been obtained and attaching thereto: (i) a copy of the
Organizational Documents of each Emerald Party (as amended and in effect through
the date of the Closing), certified by the Secretary of each such Emerald Party
as the true and correct copies thereof as of the Closing; and (ii) copies of
resolutions of the manager and resolutions of the members of EWS Holdings,
evidencing the approval of this Agreement, the Transaction Documents and other
matters contemplated hereby.
               (iii) Escrow Agreement. EWS Holdings Holder shall have executed
and delivered the Escrow Agreement in form reasonably acceptable to WCA Parent.
               (iv) Pay-Off Letters. WCA shall have received a pay-off letter
from each of Comerica and the Other Creditors that confirms the satisfaction,
release and termination of each Emerald Party’s indebtedness to such party upon
consummation of the transactions contemplated under this Agreement.
               (v) Voting Agreement. EWS Holdings shall have executed and
delivered a Voting Agreement in substantially the form attached hereto as
Exhibit B.
               (vi) Stockholders’ Agreement. EWS Holdings Holder shall have
executed and delivered the Stockholders’ Agreement in substantially the form
attached hereto as Exhibit C.
               (vii) Release of Liens. Except for any Liens which are to be
released by Comerica and each Other Creditor upon receipt of the payoff amount
set forth in such creditors’ payoff letter pursuant to Sections 2.1(a) and
2.1(b), all other Liens (except for Permitted Liens) shall have been irrevocably
released and the Emerald Parties shall have delivered documentation reasonably
acceptable to WCA Parent to evidence that such Liens have been released.
               (viii) Delivery of Financial Statements. EWS Holdings shall have
delivered to WCA Parent the following financial statements in form satisfactory
to WCA Parent in its discretion: (A) “carve out” audited financial statements
for the Emerald Companies for the fiscal years ended December 31, 2008 and 2009
which have been audited by a PCAOB registered accounting firm, (B) complete
unaudited financial statements for the Emerald Companies for the nine month
periods ended September 30, 2009 and 2010, and (C) complete unaudited financial
statements for the Emerald Companies for each of the three month periods ended
March 31, 2010, June 30, 2010 and September 30, 2010 and for the month ended
October 31, 2010.

47



--------------------------------------------------------------------------------



 



               (ix) Delivery of Final Account Worksheet, Final Deferred Revenue
Worksheet and Final Reimbursement and Prepaid Items Worksheet. EWS Holdings
shall have delivered to WCA Parent the Final Account Worksheet, Final Deferred
Revenue Worksheet and Final Reimbursement and Prepaid Items Worksheet, each in
form reasonably acceptable to WCA Parent.
               (x) Assignment and Assumption Agreement. The Emerald Companies
shall have executed a Assignment and Assumption Agreement with EWS Gulf Coast
relating to the Accounts Receivable and Accounts Payable in the form attached as
Exhibit A hereto.
               (xi) Release Agreement. The Emerald Parties and the Mac Land
Companies shall have executed and delivered a release agreement in form
reasonably acceptable to WCA Parent.
     7.2 Conditions to the Emerald Parties’ Obligations. The obligations of the
Emerald Parties to the WCA Parties under this Agreement are subject to the
fulfillment or waiver by EWS Holdings in writing on or before each Closing of
each of the following conditions by the WCA Parties:
          (a) Representations and Warranties. The representations and warranties
of the WCA Parties contained in Article 4 shall be true and correct on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the date of the Closing, except where the failure of
any such representation or warranty to be true and correct would not reasonably
be expected to have a Material Adverse Effect on the WCA Parties.
          (b) Performance. The WCA Parties shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement or
the Transaction Documents that are required to be performed or complied with by
the WCA Parties on or before the Closing, except where the failure to so perform
would not reasonably be expected to have a Material Adverse Effect, it being
acknowledged that the failure to pay all or any portion of the Purchase Price
shall be deemed to be failure to perform that would have a Material Adverse
Effect.
          (c) No Actions or Proceedings. No Proceeding shall be pending or
threatened in writing before any Governmental or Regulatory Authority which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement or the Transaction Documents.
          (d) Government Approvals. All authorizations, permits, consents,
orders or approvals of, or declarations or filings with, or expiration of
waiting periods imposed by, any Governmental or Regulatory Authority necessary
for the consummation of the transactions contemplated by this Agreement shall
have been filed, occurred or been obtained.
          (e) Third-Party Consents. All consents or waivers listed on
Schedule 7.2(e) shall have been obtained.

48



--------------------------------------------------------------------------------



 



          (f) WCA Party Deliveries. The applicable WCA Party shall have
delivered, or caused to be delivered, to EWS Holdings or such other Persons
described below, the following (which in each case shall be in form and
substance satisfactory to EWS Holdings):
               (i) Compliance Certificate. The President of WCA Parent shall
have delivered to EWS Holdings at the Closing a certificate stating that the
conditions specified in Sections 7.2(a) and (b) have been fulfilled.
               (ii) Escrow Agreement. WCA Parent shall have executed and
delivered the Escrow Agreement in form reasonably acceptable to EWS Holdings.
               (iii) Net Cash Purchase Price. In the event the Net Cash Purchase
Price is greater than $0, WCA Parent shall have paid the Net Cash Purchase Price
to EWS Holdings in accordance with Section 2.1(d).
               (iv) Comerica Release Amount. WCA Parent shall have paid the
Comerica Payment Amount to Comerica in accordance with the Comerica Payoff
Letter.
               (v) Other Indebtedness Payment Amount. WCA Parent shall have paid
the Other Indebtedness Payment Amount to each of the Other Creditors in
accordance with each of the Other Creditor Payoff Letters.
               (vi) Transaction Expenses Amount. WCA Parent shall have paid the
Transaction Expenses Amount to each of the Emerald Professionals in accordance
with each of the Emerald Professional Payoff Letters.
               (vii) Issuance of Closing Shares. WCA Parent shall have issued
the Indemnification Shares to the Escrow Agent to be held in the Escrow Fund for
the benefit of EWS Holdings.
               (viii) Issuance of Distributed Shares. WCA Parent shall have
issued the Distributed Shares to EWS Holdings.
               (ix) Stockholders’ Agreement. WCA Parent shall have executed and
delivered the Stockholders’ Agreement in substantially the form attached as
Exhibit C hereto.
               (x) Registration Rights Agreement. WCA Parent shall have executed
and delivered the Registration Rights Agreement in substantially the form
attached as Exhibit D hereto.
               (xi) Release Agreement. WCA Parties shall have executed and
delivered a release agreement in form reasonably acceptable to EWS Holdings.

49



--------------------------------------------------------------------------------



 



ARTICLE VIII
8. Termination.
     8.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned:
          (a) at any time before the Closing, by mutual written agreement of the
Emerald Parties and the WCA Parties;
          (b) at any time before the Closing, by the Emerald Parties or the WCA
Parties, in the event (i) of a material breach hereof by the non-terminating
party if such non-terminating party fails to cure such breach within five
(5) Business Days following notification thereof by the terminating party or
(ii) upon notification of the non-terminating party by the terminating party
that the satisfaction of any condition to the terminating party’s obligations
under this Agreement becomes impossible or impracticable with the use of
commercially reasonable efforts if the failure of such condition to be satisfied
is not caused by a breach hereof by the terminating party; or
          (c) at any time after March 31, 2011 by either the Emerald Parties, on
the one hand, or the WCA Parties, on the other hand, upon notification of the
non-terminating party by the terminating party if the Closing shall not have
occurred on or before such date and such failure to consummate the Closing is
not caused by a material breach of this Agreement by the terminating party.
     8.2 Effect of Termination. If this Agreement is validly terminated pursuant
to Section 8.1, this Agreement will forthwith become null and void, and there
will be no liability or obligation on the part of the Emerald Parties or the WCA
Parties (or any of their respective officers, directors, employees, agents or
other representatives or Affiliates), except as provided in the next succeeding
sentence and except that the provisions with respect to expenses in Section 10.1
will continue to apply following any such termination. Notwithstanding any other
provision in this Agreement to the contrary, upon termination of this Agreement
pursuant to Article 8, the Emerald Parties will remain liable to the WCA Parties
for any willful breach of this Agreement by the Emerald Parties existing at the
time of such termination, and the WCA Parties will remain liable to the Emerald
Parties for any willful breach of this Agreement by the WCA Parties existing at
the time of such termination, and the Emerald Parties or the WCA Parties may
seek such remedies, including damages and fees of attorneys, against the other
with respect to any such breach as are provided in this Agreement or as are
otherwise available at Law or in equity.
ARTICLE IX
9. Certain Definitions.
     “Accounts Payable” means the accounts and amounts due and owing from the
Emerald Companies to its vendors, suppliers and other trade creditors on or
prior to the Closing Date.
     “Accounts Receivable” means all trade accounts receivable and other rights
to payment from customers of the Emerald Companies and the full benefit of all
security for such accounts or rights to payment, including, but not limited to,
all trade or other accounts receivable representing amounts receivable in
respect of goods shipped or products sold or services rendered to customers of
the Emerald Companies, (b) all other accounts or notes receivable of

50



--------------------------------------------------------------------------------



 



the Emerald Companies and the full benefit of all security for such accounts or
notes, (c) any claim, remedy or other right related to any of the foregoing and
(d) the BP Settlement Fund Receivable.
     “Acquired Businesses” means the business conducted by the Emerald Companies
(but excluding, for the avoidance of doubt, the Gulf Coast Business) of owning
and operating and the Central Florida Business, the Gainesville Transfer Station
and the Orange City Property.
     “Affiliate” means (a) any entity directly or indirectly controlled by,
controlling or under common control with a Party; (b) any director or executive
officer of such Party or of any entity referred to in (a) above; and (c) if any
Party is an individual, any member of the immediate family (including parents,
spouse, siblings, children and grandchildren) of such individual and any trust
whose principal beneficiary is such individual or one or more members of such
immediate family and any Person who is controlled by any such member or trust.
For purposes of this definition, any Person which owns directly or indirectly
20% or more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 20% or more of the
partnership or other ownership interests of any entity (other than as a limited
partner of such other entity) will be deemed to “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) such
Person.
     “Base Cash Purchase Price” means Thirty Three Million Dollars
($33,000,000).
     “Benefit Plan” means any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical, dependent care,
cafeteria, employee assistance, scholarship or other plan, program, arrangement
or understanding (whether or not legally binding) maintained in whole or in
part, contributed to, or required to be contributed to by the Companies for the
benefit of any of their respective present or former officers, employees or
directors which is not a Pension Plan or Welfare Plan.
     “BP Settlement Fund Receivable” means any account or note receivable,
claim, remedy or other right to payment from BP p.l.c. or its Affiliates or from
any insurance provider or any other third party (including, but not limited to,
any alleged or actual joint tortfeasor or any Affiliate of such joint
tortfeasors) any of the foregoing Persons shall hereinafter be referred to as a
“BP Payor”) with respect to all claims asserted by or on behalf of any Emerald
Company, regardless of whether such claims are asserted before or after the
Closing, with respect to damages suffered for the period prior to the Effective
Time by any such Emerald Company arising from the Deepwater Horizon explosion
and subsequent oil spill in the Gulf of Mexico, including, but not limited to,
(i) the emergency advance claim for $1,829,863 submitted on behalf of EWS
Holdings to the Gulf Coast Claims Facility administered by Kenneth R. Feinberg,
as administrator thereof (the “GCCF”), on or about November 21, 2010, or any
claims for interim or final payments submitted by or on behalf of EWS Holdings
with respect to EWS and/or the Gulf Coast Business (such claim described in this
clause (i) shall hereinafter be referred to as an “EWS Holdings Claim” or a “EWS
BP Claim”), or (ii) any appeals of any denials of any EWS BP Claim.

51



--------------------------------------------------------------------------------



 



     “Claims” means any claims, liabilities, causes of action (arising under
common law, contract or statute), suits, judgments, demands, Liens (other than
Permitted Liens), or governmental investigations by any Person (other than any
Emerald Company) relating to the Emerald Companies, including, but not limited
to, any Employee Benefit Claim, Environmental Claim, Litigation Claim, Tax Claim
or Title Claim and any Claim related to the Gulf Coast Business.
     “Comerica Credit Facility” means the Third Amended and Restated Revolving
Credit and Term Loan Agreement dated August 29, 2008 by and among EWS Holdings,
MacLand Holdings and the financial institutions party thereto, as the same may
be amended prior to the Effective Time.
     “Deferred Revenue” means payments received and billings for services by the
Emerald Parties prior to the Closing Date for services to be provided by the
Emerald Companies after the Closing Date.
     “Direct Claim” means any claim under Article 6 by an Indemnified Party for
indemnification other than indemnification with respect to a Third Party Claim.
     “Disposal” or “disposed” means the unpermitted discharge, deposit,
injection, dumping, spilling, leaking or placing of any Polluting Substance into
or on any land or water so that such Polluting Substance or any constituent
thereof may enter the environment or be emitted into the air or discharged into
any waters, including ground waters.
     “Employee Benefits Claim” means all claims, liabilities notices, actions,
causes of action (arising under common law, contract or statute), suits,
judgments, demands, liens, governmental or private investigations arising under
any Pension Plan, Welfare Plan or other Benefit Plan.
     “Environmental Claim(s)” means all claims, liabilities, notices, actions,
causes of action (arising under common law, contract or statute), suits,
judgments, demands, liens, written or other express demand for investigations or
testing, demands to study or notification of status of being potentially
responsible for clean-up of any facility or for being in violation or in
potential violation of any requirement of Environmental Law, whether threatened,
sought, brought or imposed relating to or which seeks to impose liability or to
recover damages, losses, payments, penalties, costs, fines, penalties,
disbursements or expenses (including, without limitation, fees disbursements and
expenses of attorneys and other professional advisors and of expert witnesses
and costs of investigation, testing and preparation) regarding any Emerald
Company or any of its facilities, its assets or any operations conducted by such
Emerald Company. The term “Environmental Claim” also includes any costs incurred
in responding to efforts to require or in testing for the need for Remediation
     “Environmental Law(s)” means any and all federal, state and local laws,
ordinances, rules, regulations, operational memoranda, interpretations and
orders of courts or administrative agencies or authorities relating to
pollution, contamination, preservation, protection or cleanup of the environment
(including, without limitation, ambient air, surface water, ground water, land
surface, wildlife, wetlands and subsurface strata), including, without
limitation, the

52



--------------------------------------------------------------------------------



 



Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended; the Solid Waste Disposal Act, as amended (“RCRA”); the Atomic Energy
Act of 1954, as amended; the Hazardous Materials Transportation Act, as amended;
the Toxic Substances Control Act, as amended; the Pollution Prevention Act of
1990, as amended; the Emergency Planning and Community Right to know Act, as
amended; the Clean Air Act, as amended; the Clean Water Act, as amended; the Oil
Pollution Act of 1990, as amended; the Safe Drinking Water Act, as amended; the
Occupational Safety and Health Act, as amended; all regulations promulgated
under any of the foregoing from time to time; and any and all other laws, rules
and regulations relating to (a) improper use or treatment of wetlands, pinelands
or other protected land or wildlife; (b) pollution, contamination, preservation,
protection, decontamination, remediation or clean-up of the air, surface water,
groundwater, soil or protected lands; (c) exposure of persons or property to
Polluting Substances and the effects thereof; or (d) the release, threatened
release, generation, extraction, mining, presence, manufacture, processing,
distribution in commerce, use, handling, discharge, recycling, management,
transfer, transportation, treatment, storage, Disposal or remediation of
Polluting Substances. Any specific references to a law shall include any
amendments to it promulgated from time to time.
     “Governmental or Regulatory Authority” means any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality having jurisdiction over such Emerald Company or any of their
respective assets or businesses.
     “Gulf Coast Area” means, collectively, Alabama and the Florida Panhandle
area as it is commonly known.
     “Gulf Coast Assets” means all of the assets associated with the Gulf Coast
Business owned, leased or used by EWS.
     “Gulf Coast Business” means the business of (i) owning and operating those
certain hauling operations in the Gulf Coast Area owned and operated by EWS and
(ii) owning and operating each of the landfills located in the Gulf Coast Area
owned and operated by certain Subsidiaries of EWS Holdings (but excluding any
Emerald Company).
     “Gulf Coast Liabilities” means all of the liabilities associated with the
Gulf Coast Business owed by EWS.
     “Knowledge of the Emerald Parties” means (i) the actual knowledge of Mike
Holmes and Nat Buonfiglio and any other officer of the Emerald Parties with a
title of vice president or higher after reasonable inquiry of any other
officers, directors and other employees or consultants of the Emerald Parties
reasonably believed to have knowledge of or who is responsible for such matters
after such named person, officer, director or employee shall have performed
reasonable due diligence to investigate such matter and (ii) the actual
knowledge of Justin Kaplan, Paul Echausse and Jeffrey Dombrick.
     “Knowledge of the WCA Parties” means the actual knowledge of the executive
officers of WCA Parent after reasonable inquiry of officers, directors and other
employees or consultants of such party (or subsidiaries of such party)
reasonably believed to have knowledge of or who is

53



--------------------------------------------------------------------------------



 



responsible for such matters after such officer, director or employee shall have
performed reasonable due diligence to investigate such matter.
     “Laws” means the requirements, standards, criteria and conditions set forth
in applicable federal, state and local statutes, ordinances, permits, licenses,
orders, approvals, variances, rules and regulations, including, without
limitation, all such laws, rules, ordinances, decrees and orders relating to
intellectual property protection, transportation, wage and hour, antitrust
matters, consumer protection, currency exchange, environmental protection, equal
employment opportunity, health and occupational safety, pension and employee
benefit matters, securities and investor protection matters, labor and
employment matters, and trading-with-the-enemy matters.
     “Lien” means any lien, mortgage, charge, restriction, pledge, security
interest, option, lease, claim, easement, encroachment or other encumbrance of
any kind or nature whatsoever or however arising, including any Tax lien.
     “Licenses” means all licenses, permits (including, without limitation,
environmental, construction and operation permits), franchises, certificates
(including, without limitation, certificates of occupancy) and other
governmental authorizations.
     “Litigation Claim” means all claims, liabilities, causes of action (arising
under common law, contract or statute), suits, judgments, demands, Liens (other
than Permitted Liens), governmental or private investigations arising pursuant
to any Proceeding involving any Emerald Party.
     “Loss” means any loss, damage, injury, liability, claim, demand,
Proceeding, settlement, judgment, award, fine, penalty, tax, fee, charge, cost
or expense (including, without limitation, reasonable costs of attempting to
avoid or in opposing the imposition thereof, interest, penalties, costs of
preparation and investigation, and the reasonable fees, disbursements and
expenses of attorneys, accountants and other professional advisors) with respect
to any claim, as well as with respect to compliance with the requirements of the
Environmental Laws or Environmental Claims.
     “Material Adverse Effect” means, with respect to any Person, any change,
effect, event, occurrence, state of facts or development that, individually or
in the aggregate with any other change, effect, event, occurrence, state of
facts or development, is materially adverse to the financial condition or
results of operations of such Person, taken as a whole, and that cannot be cured
or favorably resolved prior to the Closing Date; provided, however, that none of
the following shall be deemed in itself, or in any combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (a) any adverse change,
effect, event, occurrence, state of facts or development attributable to the
announcement or pendency of the transactions contemplated by this Agreement;
(b) any adverse change, effect, event, occurrence, state of facts or development
attributable to conditions generally affecting the industry in which such Person
participates, the United States economy as a whole or the capital markets in
general or the geographical markets in which such Person operates; (c) any
adverse change, event, development, or effect arising from or relating to
changes in GAAP; (d) any adverse change, event, development, or effect arising
from or relating to changes or proposed changes in Law or other binding
directives issued

54



--------------------------------------------------------------------------------



 



by any Governmental or Regulatory Authority; (e) any adverse change, effect,
event, occurrence, state of facts or development resulting from or relating to
compliance with the terms of, or the taking of any action required by, this
Agreement; or (f) any adverse change, effect, event, occurrence, state of facts
or development arising from or relating to the commencement, continuation or
escalation of a war, material armed hostilities or other material international
or national calamity or act of terrorism directly or indirectly involving the
United States of America.
     “NASDAQ” shall mean The Nasdaq Global Market.
     “Organizational Documents” means with respect to any Person, (a) the
articles or certificate of incorporation and the by-laws of a corporation;
(b) any charter or similar document adopted or filed in connection with the
creation, formation, or organization of a Person (e.g., a certificate of
formation, articles of organization or certificate of limited partnership), and
any agreement governing such Person (e.g., a limited liability company
agreement, operating agreement or partnership agreement); and (c) any amendment
to any of the foregoing.
     “Parties” means the parties hereto.
     “Permitted Liens” means (a) those encumbrances to title listed on
Section 3.11 of the Emerald Disclosure Schedule, (b) mechanic’s, materialmen’s,
landlord’s and similar liens, (c) liens arising under worker’s compensation,
unemployment insurance, social security, retirement and similar legislation,
(d) liens on goods in transit incurred pursuant to documentary letters of
credit, in each case arising in the ordinary course of business, (e) liens for
Taxes not yet due and payable, (f) liens for Taxes which are being contested in
good faith and by appropriate proceedings, (g) liens relating to capitalized
lease financings or purchase money financings that have been entered into in the
ordinary course of business, (h) liens arising solely by action of the WCA
Parties, (i) with respect to each parcel of real property owned by any of the
Emerald Companies (1) minor imperfections of title, if any, none of which
materially detracts from the value or impairs the use of such parcel of real
property or impairs the operations of the applicable Emerald Companies thereon,
(2) zoning laws and other land use restrictions that do not impair the present
or anticipated use of such parcel of real property, and (3) matters disclosed on
any of the title insurance policies, commitments, opinions, abstracts, and
surveys previously delivered to the WCA Parties and (j) liens which do not
materially and adversely impair the use or value of the assets of the Emerald
Companies.
     “Person” means an individual, corporation, partnership, association, joint
stock company, limited liability company, Governmental or Regulatory Authority,
trust, unincorporated organization or other legal entity.
     “Polluting Substances” means (a) any material, waste or substance
designated, classified, regulated or included within the statutory and/or
regulatory definitions of “hazardous substances,” “radioactive material,”
“hazardous waste,” “extremely hazardous substance,” “hazardous chemical,”
“regulated substance,” “contaminant,” “pollutant,” “hazardous material,” or
“toxic substance” under any Environmental Law; (b) any material, waste or
substance which is or contains hydrocarbons, petroleum, oil or a fraction
thereof; (c) radioactive material (including regulated naturally occurring
radioactive materials); (d) solid waste, as defined under

55



--------------------------------------------------------------------------------



 



RCRA other than which is disposed of in compliance with applicable Environmental
Laws, that poses an imminent and substantial endangerment to health or the
environment; (e) such other substances, materials, or wastes that become
classified or regulated as hazardous or toxic under any federal, state or local
law or regulation from time to time; and (f) methane to the extent it is not
being managed in accordance with applicable Law. To the extent that the laws or
regulations of any applicable state or local jurisdiction establish a meaning
for any term defined herein through reference to federal Environmental Laws
which is broader than the meaning under such federal Environmental Laws, such
broader meaning shall apply.
     “Prepaid Item Amount” means the aggregate amounts paid by the Emerald
Companies prior to Closing for expenses of the Emerald Companies (other than
with respect to the Gulf Coast Business) to be incurred after the Effective
Time.
     “Proceeding” means any action, suit, claim, investigation, review or other
judicial, administrative, arbitral, investigatory or other proceeding.
“Proceeding” includes all post-judgment actions (including but not limited to
appeals and actions for collection), which any such post-judgment action shall
be considered a “Proceeding” until such time as a final, non-appealable
determination has been issued with respect to such post-judgment action. If any
Proceeding is settled, such Proceeding shall be deemed final upon earlier of
(i) the completion of all obligations of all parties to such settlement or
(ii) the execution and delivery of a settlement agreement among all parties to
such settlement.
     “Release” means any unpermitted release, spill, emission, leaking, pumping,
pouring, dumping emptying, injection, disposal, discharge, leaching or migration
of any Polluting Substance.
     “Remediation” means any action necessary to (i) correct noncompliance with
the requirements of Environmental Law, or (ii) to abate Releases of Polluting
Substances in violation of, or which would cause liability under any
Environmental Law including (a) services of professionals; or, (b) the removal
and Disposal, in situ remediation, reclamation, cleanup, decontamination or
containment (if containment is practical under the circumstances and is
permissible within requirements of Environmental Law), investigation, or
monitoring of any and all Polluting Substances at or on any Business Facility of
any Company.
     “Subsidiary” means, when used with respect to any party, any corporation,
partnership or other organization, whether incorporated or unincorporated, which
such party owns more than fifty percent (50%) of the aggregate voting power (or
of any other form of voting equity interests in the case of a Person that is not
a corporation) which is beneficially owned by that party directly or indirectly
through one or more other Persons.
     “Tax” means any tax of any kind, however denominated, including any
interest, penalties, fines or other additions to tax that may become payable in
respect thereof or in respect of a failure to comply with any requirement
relating to any Tax Return, imposed by any federal, territorial, state, local or
foreign Governmental or Regulatory Authority, including all income, gross
income, gross receipts, profits, goods and services, social security, health,
old age security, federal pension plan, state pension plan, sales and use, ad
valorem, excise, custom, franchise, business license, property, occupation, real
property gains, payroll and employee withholding,

56



--------------------------------------------------------------------------------



 



unemployment or employment insurance, real and personal property, stamp,
environmental, transfer, workers’ compensation, payroll, severance, alternative
minimum, windfall, and capital gains taxes, premiums, surtaxes, charges, levies,
assessments, reassessments, and other obligations of the same or a similar
nature to any of the foregoing whether or not shown on a Tax Return, whether
computed on a separate or consolidated, unitary or combined basis or in any
other manner, whether disputed or not and including any obligation to indemnify
or otherwise assume or succeed to the Tax liability of any other Person.
     “Tax Claim” means any Tax owed, due or payable by any Emerald Party for any
Tax period (or a portion thereof) ending on or before the Closing Date.
     “Tax Return” means all tax returns, declarations, reports, estimates,
information returns and statements or any other schedule or attachment thereto
and including any amendment thereof required to be filed with any Taxing
Authority, or provided to any partner, stockholder, joint venturer or member
under federal, state, local or foreign Laws (including reports with respect to
backup withholding and payments to Persons other than Taxing Authorities), and
annual tax returns or information returns on behalf of employee benefit plans
sponsored by EWS Holdings or any of its respective ERISA Affiliates.
     “Taxing Authority” means any Governmental or Regulatory Authority
responsible for the imposition, assessment, enforcement or collection of any
Tax.
     “Third Party Claim” means any claim, issuance of any order or the
commencement of any Proceeding by any Person who is not a Party to this
Agreement or an Affiliate of a Party.
     “Title Claims” means any claims, liabilities, causes of action (arising
under common law, contract or statute), suits, judgments, demands, Liens (other
than Permitted Liens), governmental or private investigations arising due to any
Lien (other than a Permitted Lien) on any property or assets owned by any
Emerald Company.
     “Trading Day” means a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the NASDAQ.
     “Treasury Regulations” means the regulations promulgated by the United
States Treasury Department under the Code.
ARTICLE X
10. General.
     10.1 Costs. The Parties shall pay their respective expenses (including,
without limitation, the fees, disbursements and expenses of their attorneys and
accountants) in connection with the negotiation and preparation of this
Agreement and the consummation of the transactions contemplated hereby.
     10.2 Entire Agreement. This Agreement, together with all exhibits and
schedules hereto, each of which are hereby incorporated by this reference and
made a part hereof, embodies the entire agreement and understanding between the
Parties hereto relating to the

57



--------------------------------------------------------------------------------



 



subject matter hereof and supersedes any prior agreements and understandings
relating to the subject matter hereof.
     10.3 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
collectively shall constitute one and the same instrument representing this
Agreement between the Parties hereto, and it shall not be necessary for the
proof of this Agreement that any Party produce or account for more than one such
counterpart. Facsimile signatures shall be given the same force and effect as
original signatures and shall be treated for all purposes and intents as
original signatures.
     10.4 Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(i) on the day of service if served personally on the Party to whom notice is to
be given, (ii) on the day of transmission if sent via facsimile transmission to
the facsimile number given below, (iii) on the day after delivery to an
overnight courier service, or (iv) on the fifth day after mailing, if mailed to
the Party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed, to the Party as follows:

               
If to the WCA Parties:
  WCA Waste Corporation
One Riverway, Suite 1400
Houston, Texas 77056
Attention: President
Facsimile: 713-292-2455  
 
     
Copy to:
  Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Jeff Dodd
Facsimile: 713-238-7368  
 
     
If to EWS Holdings:
  c/o BNY Mellon-Alcentra Mezzanine Partners
200 Park Avenue, 7th Floor
New York, New York 10166
Attention: Justin Kaplan
Facsimile: (212) 922-8529  
 
     
Copy to:
  Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661
Attention: Michael W. Jones
Facsimile: (312) 577-4492

     Any Party may change its address for the purpose of this Section 10.4 by
giving the other Party written notice of its new address in the manner set forth
above.
     10.5 Modification or Waiver. This Agreement may be amended, modified or
superseded, and any of the terms, covenants, representations, warranties or
conditions hereof

58



--------------------------------------------------------------------------------



 



may be waived, but only by a written instrument executed by the Parties hereto.
No waiver of any nature, in any one or more instances, shall be deemed to be or
construed as a further or continued waiver of any condition or any breach of any
other term, covenant, representation or warranty in this Agreement.
     10.6 Binding Effect and Assignment. Except as otherwise provided in this
Agreement, no Party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
Parties hereto.
     10.7 Governing Law; Venue; Waiver of Jury Trial.
          (a) THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY,
INTERPRETATION, PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION,
PROVISIONS CONCERNING LIMITATIONS OF ACTION), SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (EXCLUSIVE OF THE CONFLICT
OF LAW PROVISIONS THEREOF) APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.
          (b) THE PARTIES (i) AGREE AND CONSENT TO THE JURISDICTION OF THE COURT
OF CHANCERY OF THE STATE OF DELAWARE; (ii) ACKNOWLEDGE THAT SUCH COURT SHALL
CONSTITUTE PROPER AND CONVENIENT FORUM FOR THE RESOLUTION OF ANY ACTIONS AMONG
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF; AND (iii) AGREE THAT SUCH
COURT SHALL BE THE SOLE AND EXCLUSIVE FORUM FOR THE RESOLUTION OF ANY ACTIONS
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.
          (c) THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     10.8 Section Headings. The section headings contained in this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.
     10.9 Severability. If for any reason whatsoever, any one or more of the
provisions hereof shall be held or deemed to be illegal, inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision illegal,
inoperative, unenforceable or invalid in any other case or of rendering any of
the other provisions hereof illegal, inoperative, unenforceable or invalid.
Furthermore, in lieu of each such illegal, invalid, unenforceable or inoperative
provision, there shall be added automatically, as part of this Agreement, a
provision similar in terms of such illegal, invalid,

59



--------------------------------------------------------------------------------



 



unenforceable or inoperative provision as may be possible and as shall be legal,
valid, enforceable and operative.
     10.10 Drafting. The Parties acknowledge and confirm that they and/or their
respective attorneys have participated jointly in the review and revision of
this Agreement and that it has not been written solely by any one Party or
counsel for any one Party. The Parties therefore stipulate and agree that the
rule of construction to the effect that any ambiguities are to be or may be
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement to favor any Party against another.
     10.11 References. The use of the words “hereof,” “herein,” “hereunder,”
“herewith,” “hereto,” “hereby,” and words of similar import shall refer to this
entire Agreement, and not to any particular article, section, subsection,
clause, or paragraph of this Agreement, unless the context clearly indicates
otherwise.
     10.12 Calendar Days, Weeks, Months and Quarters. Unless otherwise specified
herein, any reference to “day,” “week,” “month” or “quarter” herein shall mean a
calendar day, week, month or quarter.
     10.13 Gender; Plural and Singular. Unless the context clearly indicates
otherwise, the singular shall include the plural and vice versa. Whenever the
masculine, feminine or neuter gender is used inappropriately in this Agreement,
this Agreement shall be read as if the appropriate gender had been used.
     10.14 Cumulative Rights. All rights and remedies specified herein are
cumulative and are in addition to, not in limitation of, any rights or remedies
the Parties may have by statute, at law, in equity, or otherwise, and all such
rights and remedies may be exercised singularly or concurrently.
     10.15 No Implied Covenants. Each Party, against the other, waives and
relinquishes any right to assert, either as a claim or as a defense, that any
other Party is bound to perform or liable for the nonperformance of any implied
covenant or implied duty or implied obligation.
     10.16 Indirect Action. Where any provision hereof refers to action to be
taken by any Person or Party, or which such Person or Party is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person or Party.
     10.17 Attorneys’ Fees. The prevailing Party in any dispute between the
Parties arising out of the interpretation, application or enforcement of any
provision hereof shall be entitled to recover all of its reasonable attorneys’
fees and costs whether suit be filed or not, including without limitation costs
and attorneys’ fees related to or arising out of any trial or appellate
proceedings.
     10.18 Time of the Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

60



--------------------------------------------------------------------------------



 



     10.19 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties, the WCA Indemnified
Parties, the Emerald Indemnified Parties and their respective successors and
permitted assigns.
     10.20 Specific Performance. The Parties hereby acknowledge and agree that
the failure of any of the WCA Parties, on the one hand, or any of the Emerald
Parties, on the other hand, as applicable, to perform its agreements and
covenants hereunder, including its failure to take all actions as are necessary
on its part to consummate the Closing, will cause irreparable injury to the
other Party, for which damages, even if available, will not be an adequate
remedy. Accordingly, each Party hereby consents to the issuance of injunctive
relief by an court of competent jurisdiction to compel performance of any of the
WCA Party’s and/or any of the Emerald Party’s obligations, as applicable, and to
the granting by any court of the remedy of specific performance of its
obligations hereunder.
     10.21 MacLand Companies; WCA Mississippi. The MacLand Companies and WCA
Mississippi are Parties hereto only for the purpose of acknowledging and
agreeing to the amendment of the Original Agreement, and, for the avoidance of
doubt, shall not be liable for anything arising out of or relating to the
representations, warranties, covenants or other obligations of the Emerald
Parties or the WCA Parties under or relating to this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

61



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Equity Interest Purchase Agreement as of the date first above stated.

            WCA PARTIES:

WCA WASTE CORPORATION,
a Delaware corporation
      By:   /s/ Jerome M. Kruszka         Name:   Jerome M. Kruszka       
Title:   President & Chief Operating Officer        WCA WASTE SYSTEMS, INC.,
a Delaware corporation
      By:   /s/ Jerome M. Kruszka         Name:   Jerome M. Kruszka       
Title:   President        WCA OF MISSISSIPPI, LLC,
a Delaware limited liability company
      By:   /s/ Jerome M. Kruszka         Name:   Jerome M. Kruszka       
Title:   President     

Signature Page to
Amended and Restated Equity Interest Purchase Agreement

 



--------------------------------------------------------------------------------



 



            EMERALD PARTIES:

EWS HOLDINGS, LLC,
a Delaware limited liability company
      By:   /s/ Justin Kaplan         Name:   Justin Kaplan        Title:   Vice
President & Secretary        WRH GAINESVILLE, LLC,
a Florida limited liability company
      By:   /s/ Justin Kaplan         Name:   Justin Kaplan        Title:   Vice
President & Secretary        WRH GAINESVILLE HOLDINGS, LLC,
a Florida limited liability company
      By:   /s/ Justin Kaplan         Name:   Justin Kaplan        Title:   Vice
President & Secretary        WRH ORANGE CITY, LLC,
a Florida limited liability company
      By:   /s/ Justin Kaplan         Name:   Justin Kaplan        Title:   Vice
President & Secretary        EWS CENTRAL FLORIDA HAULING, LLC,
a Florida limited liability company
      By:   /s/ Justin Kaplan         Name:   Justin Kaplan        Title:   Vice
President & Secretary     

Signature Page to
Amended and Restated Equity Interest Purchase Agreement

 



--------------------------------------------------------------------------------



 



            EMERALD WASTE SERVICES, LLC,
a Florida limited liability company
      By:   /s/ Justin Kaplan         Name:   Justin Kaplan        Title:   Vice
President & Secretary        MACLAND HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Justin Kaplan         Name:   Justin Kaplan        Title:   Vice
President & Secretary        MACLAND DISPOSAL CENTER, INC.,
a Mississippi corporation
      By:   /s/ Justin Kaplan         Name:   Justin Kaplan        Title:   Vice
President & Secretary        MACLAND DISPOSAL INC. II,
a Mississippi corporation
      By:   /s/ Justin Kaplan         Name:   Justin Kaplan        Title:   Vice
President & Secretary     

Signature Page to
Amended and Restated Equity Interest Purchase Agreement

 